Exhibit 10.2

EXECUTION COPY

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 21, 2009, by
and between Ikanos Communications, Inc., a Delaware corporation with
headquarters located at 47669 Fremont Blvd., Fremont, CA 94538 (the “Company”),
and Tallwood III, L.P., a Delaware limited partnership (“Tallwood III”),
Tallwood III Partners, L.P., a Delaware limited partnership (“Tallwood III
Partners”), Tallwood III Associates, L.P., a Delaware limited partnership
(“Tallwood III Associates”), and Tallwood III Annex, L.P., a Delaware limited
partnership (“Tallwood III Annex”) (Tallwood III, Tallwood III Partners,
Tallwood III Associates and Tallwood III Annex are together hereinafter referred
to as the “Investors” and each individually, an “Investor”).

BACKGROUND

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

B. The Investors wish to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) one (1) share of the Series A
Preferred Stock, par value $0.001 per share, of the Company (the “Series A
Preferred Stock”), (ii) twenty four million (24,000,000) shares of the common
stock, par value $0.001 per share, of the Company (“Common Stock”) and
(iii) warrants, in substantially the form attached hereto as Exhibit A (the
“Warrants”), to acquire up to seven million eight hundred thousand
(7,800,000) shares of Common Stock (the “Warrant Shares”).

C. The Series A Preferred Share, Common Shares, the Warrants and the Warrant
Shares issued pursuant to this Agreement are collectively referred to herein as
the “Securities.”

D. Concurrently with the execution and delivery of this Agreement, the Company
is entering into an Stockholder Agreement, substantially in the form attached
hereto as Exhibit B (the “Stockholder Agreement”), with the Investors with
respect to the securities of the Company held from time to time by the
Investors, including the Series A Preferred Share, the Common Shares and the
Warrant Shares.

E. Concurrently with the execution and delivery of this Agreement, and as a
condition and inducement to the Investors’ willingness to enter into this
Agreement, certain directors and officers of the Company are entering into
agreements, substantially in the form attached hereto as Exhibit C (the “Voting
Agreements”), pursuant to which such Persons have agreed, among other things, to
vote the shares of Common Stock held by such Persons in favor of the sale and
issuance of the Securities, the Charter Amendment and the other transactions
contemplated under this Agreement, subject to the terms of the Voting
Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“Acquisition Proposal” has the meaning set forth in Section 5.1(a)(iii).

“Acquisition Transaction” has the meaning set forth in Section 5.1(a)(iii).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Agreement” has the meaning set forth in the Preamble.

“BBA Business” has the meaning set forth in the definition of Conexant Asset
Purchase Agreement.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

“Capitalization Date” means April 15, 2009.

“Certificate of Designation” means the certificate of designation creating a
series of one share of preferred stock designated as Series A Preferred Stock of
the Company in the form attached hereto as Exhibit D.

“Charter Amendment” means the amendment to the certificate of incorporation of
the Company in the form attached hereto as Exhibit E.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.

“Closing Date” means the date and time of the Closing and shall be the date and
time that is mutually agreed to by the Company and the Investors, but no later
than three Business Days following the satisfaction or waiver of the conditions
to the obligations of the parties hereto in Article VI.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Shares” means the 24,000,000 shares of Common Stock, which are being
issued and sold by the Company to the Investors at the Closing pursuant to the
terms of this Agreement.

“Common Stock” has the meaning set forth in the Preamble.

 

-2-



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the Preamble.

“Company Board” means the board of directors of the Company.

“Company Board Recommendation” has the meaning set forth in Section 5.2(a).

“Company Board Recommendation Change” has the meaning set forth in
Section 5.2(b).

“Company Capital Stock” means Common Stock, Company Preferred Stock and any
other shares of capital stock, voting securities or other ownership interest, if
any, of the Company.

“Company Charter Documents” means the certificate of incorporation and bylaws of
the Company, each as amended to date.

“Company Disclosure Letter” has the meaning set forth in Section 3.1.

“Company ESPP” means the Company’s Amended and Restated 2004 Employee Stock
Purchase Plan.

“Company Options” means any options to purchase shares of Common Stock
outstanding under any of the Company Stock Plans.

“Company Plan” means any and all “employee benefit plans” (within the meaning of
Section 3(3) of ERISA and (B) any other employee benefit or compensation plans,
policies or agreements, including any bonus, incentive, stock-based
compensation, deferred compensation, supplemental executive retirement,
employment, termination, severance, retention, non-competition, compensation or
change in control arrangements to which the Company or any Company Subsidiary
are a party or which are sponsored by the Company or any Company Subsidiary for
the benefit of any current or former director or officer of the Company or any
Company Subsidiary.

“Company Preferred Stock” means shares of preferred stock, par value $0.001 per
share, of the Company, including the Series A Preferred Stock.

“Company Restricted Stock” means any restricted stock outstanding under any of
the Company Stock Plans.

“Company Restricted Stock Units” means any restricted stock units for Common
Stock outstanding under any of the Company Stock Plans.

“Company Stock Plans” means (i) the Company’s 1999 Stock Plan, as amended,
(ii) the Company’s 2004 Equity Incentive Plan, as amended, (iii) Company ESPP,
(iv) the Dorados 2004 Amended and Restated Stock Option Plan, as amended, and
(v) the Company’s Stock Option Agreement for Michael Ricci.

“Company Stockholder Meeting” has the meaning set forth in Section 5.3.

 

-3-



--------------------------------------------------------------------------------

“Company Stockholders” means holders of shares of Common Stock in their
respective capacities as such.

“Company Subsidiary” means any direct or indirect Subsidiary of the Company.

“Company Termination Fee” has the meaning set forth in Section 7.3(b)(v).

“Conexant” has the meaning set forth in the definition of Conexant Asset
Purchase Agreement.

“Conexant Asset Purchase Agreement” means that certain Asset Purchase Agreement
dated the date hereof, between the Company and Conexant Systems, Inc., a
Delaware corporation (“Conexant”) related to the Company’s acquisition of the
Broadband Access product line from Conexant (the “BBA Business”).

“Conexant Expenses” means all reasonable out-of-pocket fees and expenses
incurred in connection with the Conexant Asset Purchase Agreement and the
transactions contemplated thereby, including fees and expenses of financial
advisors, legal counsel, consultants, investment bankers, accountants and other
advisors.

“Confidentiality Agreement” has the meaning set forth in Section 5.4.

“Contingent Obligation” has the meaning set forth in Section 3.1(y).

“Contract” means any written, oral or other agreement, contract, subcontract,
settlement agreement, lease, sublease, instrument, note, bond, mortgage,
indenture, warranty, purchase order, license, sublicense, assignment or other
legally binding instrument, commitment, arrangement or understanding of any kind
or character.

“Copyrights” has the meaning set forth in the definition of Intellectual
Property Rights.

“Delaware Law” means the applicable provisions of the laws of the State of
Delaware.

“DGCL” means the General Corporation Law of the State of Delaware.

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, The Nasdaq Global Select Market, The Nasdaq Global Market or The
Nasdaq Capital Market.

“Employee” means any current or former employees of the Company or the Company
Subsidiaries.

“Environmental Laws” has the meaning set forth in Section 3.1(bb).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

-4-



--------------------------------------------------------------------------------

“ERISA Affiliate” means each Company Subsidiary and any other person or entity
under common control with the Company or any Company Subsidiaries within the
meaning of Section 414(b), (c), (m) or (o) of the Code and the regulations
issued thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means all reasonable out-of-pocket fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby,
including fees and expenses of financial advisors, legal counsel, consultants,
investment bankers, accountants and other advisors.

“GAAP” has the meaning set forth in Section 3.1(g).

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority or instrumentality.

“Hazardous Materials” has the meaning set forth in Section 3.1(bb).

“HSR Act” has the meaning set forth in Section 3.1(d)(ii).

“knowledge of the Company,” “knowledge” or “the Company’s knowledge” means with
respect to any matter in question, the actual knowledge after discussions with
employees responsible for the applicable subject matter of the matter in
question of the Chief Executive Officer, the Chief Financial Officer, General
Counsel, Controller, the Senior Vice President and General Manager, the Vice
President of Operations and Corporate Quality, the Vice President of Worldwide
Sales and the Vice President of Marketing of the Company.

“Indebtedness” has the meaning set forth in Section 3.1(y).

“Insolvent” has the meaning set forth in Section 3.1(h)(ii).

“Investor Designee” has the meaning set forth in Section 5.17.

“Investors” has the meaning set forth in the Preamble.

“IRS” means the United States Internal Revenue Service or any successor thereto.

“Leased Real Property” means all of the premises currently leased, subleased or
licensed by or from the Company or its Subsidiaries.

“Legal Requirements” means any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, order, edict, decree, rule, regulation, ruling or requirement
issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any Governmental Entity.

“Liabilities” means any liability, obligation or commitment of any kind (whether
accrued, absolute, contingent, matured, unmatured or otherwise).

 

-5-



--------------------------------------------------------------------------------

“Liens” means any material pledges, liens, charges, encumbrances and security
interests of any kind or nature whatsoever, other than Permitted Liens.

“Material Adverse Effect” means any result, occurrence, change, event,
circumstance, fact or effect (each, an “Effect”) that, individually or in the
aggregate with any such other Effects (regardless of whether or not such Effect
constitutes a breach of the representations and warranties made by the Company
in this Agreement), is or is reasonably likely to be materially adverse to the
Company, provided that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any Effect on the Company relating to or
arising in connection with (i) changes in Legal Requirements or the adoption or
amendment of financial accounting standards by the Financial Accounting
Standards Board (provided that such conditions do not have a materially
disproportionate impact on the Company), (ii) the declaration by the United
States of a national emergency or war, or the occurrence of any other calamity
or crisis (including any act of terrorism) (provided that such conditions do not
have a materially disproportionate impact on the Company, (iii) general business
or economic conditions (provided that such conditions do not have a materially
disproportionate impact on the Company), (iv) conditions generally affecting the
industry in which the Company operates (provided that such conditions do not
have a materially disproportionate impact on the Company), (v) the announcement
or pendency of the transactions contemplated by any of the Transaction
Documents, (vi) the occurrence, announcement or pendency of the transactions
contemplated by the Conexant Asset Purchase Agreement, (vii) any failure by the
Company to meet any internal projections or analyst estimates (but not the
underlying reasons for the failure to meet any internal projections or analyst
estimates), and (viii) any action taken by the Company at the written request of
the Investors or that the Investors consent to in writing.

“Material Permits” has the meaning set forth in Section 3.1(u).

“Notice Period” has the meaning set forth in Section 5.2(b)(i).

“Order” has the meaning set forth in Section 6.1(b).

“Permitted Liens” means (i) Liens disclosed on the consolidated balance sheet of
such Person included in the most recent annual or quarterly report filed by such
Person with the SEC prior to the date of this Agreement; (ii) Liens for Taxes,
assessments and other similar governmental charges or levies either not yet
delinquent or which are being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established in accordance with
GAAP; (iii) Liens of carriers, warehousemen, mechanics and materialmen and other
like Liens arising in the ordinary course of business for sums not yet due and
payable; (iv) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (v) pledges and deposits to secure the performance of bids, trade
contracts, leases, surety and appeal bonds, performance bonds and other
obligations of a similar nature, in each case in the ordinary course of
business; and (vi) Liens that do not materially interfere with the value or the
current and continued use or operation of the property subject thereto and Liens
against the landlord’s or owner’s interest in any Leased Real Property, expect
to the extent caused by the Company or any of the Company Subsidiaries.

 

-6-



--------------------------------------------------------------------------------

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

“Preemptive Rights” has the meaning set forth in Section 3.1(e).

“Proxy Filing Date” means 10 calendar days following the earlier of (i) delivery
by Conexant of the Required Financial Statements (as defined in the Conexant
Asset Purchase Agreement) and (ii) receipt of a complete waiver from the SEC, to
the reasonable satisfaction of the Company, with respect to the requirement
under applicable Legal Requirements to include the Required Financial Statements
and any related pro forma financial statements for the Company’s acquisition of
the BBA Business in the Proxy Statement.

“Proxy Statement” means the proxy statement that will be provided to the Company
Stockholders in connection with the solicitation of proxies for use at the
Company Stockholder Meeting (as amended or supplemented).

“Purchase Price” has the meaning set forth in Section 2.1.

“Registration Statement” shall have the meaning set forth in the Stockholder
Agreement.

“Regulation D” has the meaning set forth in the Preamble.

“Representative” has the meaning set forth in Section 5.1(a).

“Requisite Stockholder Approval” has the meaning set forth in Section 6.1(a).

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rules may be amended from time to time, or any similar rule or
regulation adopted by the SEC having substantially the same effect s such Rule.

“SEC” has the meaning set forth in the Preamble.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Securities” has the meaning set forth in the Preamble.

“Securities Act” has the meaning set forth in the Preamble.

“Series A Preferred Share” means the one (1) share of Series A Preferred Stock,
which is being issued and sold by the Company to Tallwood III Partners at the
Closing pursuant to the terms of this Agreement.

“Series A Preferred Stock” has the meaning set forth in the Preamble.

“Shares” means shares of Common Stock.

“Subsidiary” means with respect to any Person (a) a corporation of which fifty
percent (50%) or more of the combined voting power of the outstanding voting
stock of which is owned, directly or indirectly, by such Person or by one of
more other Subsidiaries of such Person or by such

 

-7-



--------------------------------------------------------------------------------

Person and one or more other Subsidiaries thereof; (b) a partnership of which
such Person, or one or more other Subsidiaries of such Person or such Person and
one or more other Subsidiaries thereof, directly or indirectly, is the general
partner and has the power to direct the policies, management and affairs of such
partnership; (c) a limited liability company of which such Person or one or more
other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, is the managing member and has the
power to direct the policies, management and affairs of such company; or (d) any
other Person (other than a corporation, partnership or limited liability
company) in which such Person, or one or more other Subsidiaries of such Person
or such Person and one or more other Subsidiaries thereof, directly or
indirectly, has at least a majority ownership and power to direct the policies,
management and affairs thereof.

“Subsidiary Charter Documents” means the certificate of incorporation and
bylaws, or like organizational documents of each of the Company Subsidiaries.

“Superior Proposal” has the meaning set forth in Section 5.1(a).

“Stockholder Agreement” has the meaning set forth in the Preamble.

“Tallwood III” has the meaning set forth in the Preamble.

“Tallwood III Partners” has the meaning set forth in the Preamble.

“Tallwood III Associates” has the meaning set forth in the Preamble.

“Tallwood III Annex” has the meaning set forth in the Preamble.

“Tax” means any and all U.S. federal, state, local and non-U.S. taxes, including
taxes based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, social security, unemployment, disability,
excise, real property, personal property, alternative or add-on minimum or
estimated tax or other tax of any kind whatsoever, together with all interest,
penalties and additions imposed with respect to such amounts, whether disputed
or not.

“Tax Returns” means U.S. federal, state, local and non-U.S. returns, estimates,
information statements and reports (including amendments thereto) relating to
any and all Taxes.

“Termination Date” means October 15, 2009; provided, however, that in the event
the one hundred five (105) day delivery requirement for the Required Financial
Statements (as defined in the Conexant Asset Purchase Agreement) in clause
(a) of Section 4.11 of the Conexant Asset Purchase Agreement becomes applicable,
the Termination Date shall be November 15, 2009; provided further, that if
Conexant exercises the extension contemplated by Section 4.11 of the Conexant
Asset Purchase Agreement for the delivery of the Required Financial Statements
(as defined in the Conexant Asset Purchase Agreement), then the Termination Date
shall automatically be extended by the number of additional days (up to fifteen
(15)) by which the time periods specified in clauses (a) and (b) of Section 4.11
of the Conexant Asset Purchase Agreement were extended.

 

-8-



--------------------------------------------------------------------------------

“Trading Day” means (a) any day on which the Common Stock is listed or quoted or
traded on its primary Trading Market, (b) if the Common Stock is not then listed
or quoted or traded on its primary Trading Market, any date on which the Common
Stock is listed or quoted or traded on any other Eligible Market (or any
respective successor thereto), or (c) if trading ceases to occur on any Eligible
Market (or any respective successor thereto), any Business Day.

“Trading Market” means The Nasdaq Global Market or any other Eligible Market or
any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Voting Agreement, the Stockholder Agreement and the
Warrants.

“Transfer Agent” means American Stock Transfer & Trust Company or any successor
transfer agent for the Company.

“Warrant Shares” has the meaning set forth in the Preamble.

“Warrants” has the meaning set forth in the Preamble.

“Voting Agreements” has the meaning set forth in the Preamble.

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to the Investors, and the Investors
shall purchase from the Company, the Series A Preferred Share, the Common Shares
and the Warrants at an aggregate price of forty two million dollars
($42,000,000) (the “Purchase Price”) in the amounts as set forth on Schedule A
hereto. The date and time of the Closing and shall be 11:00 a.m., Pacific Time,
on the Closing Date. The Closing shall take place at the offices of the
Company’s Counsel in Palo Alto, California.

2.2 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to the
Investors the following:

(i) a stock certificate evidencing the Series A Preferred Share registered in
the name of Tallwood III Partners;

(ii) four stock certificates (or copies thereof provided by the Transfer Agent)
evidencing the Common Shares registered in the name of the Investors in the
amounts set forth opposite each such Investor’s name on Schedule A hereto; and

(iii) four Warrants, issued in the name of the Investors, pursuant to which the
Investors shall have the right to acquire the number of Warrant Shares set forth
opposite each such Investor’s name on Schedule A hereto.

 

-9-



--------------------------------------------------------------------------------

(b) At the Closing, the Investors shall deliver or cause to be delivered to the
Company the Purchase Price in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing to the Investors by
the Company three Business Days prior to the Closing Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in
(i) the Company SEC Reports filed with the SEC since January 1, 2008 or (ii) the
disclosure schedule delivered by the Company to the Investors on the date of
this Agreement (the “Company Disclosure Letter”) (it being understood and hereby
agreed that the disclosure set forth in any particular Section or subsection of
the Company Disclosure Letter shall be deemed to be an exception to (or, as
applicable, a disclosure for purposes of) the representations and warranties of
the Company set forth in the corresponding Section or subsection of this
Agreement, the Company hereby represents and warrants to the Investors as
follows:

(a) Subsidiaries. The Company has no Subsidiaries other than those listed in
Schedule 3.1(a) hereto. The Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Company Subsidiary free and
clear of any Lien and all the issued and outstanding shares of capital stock or
comparable equity interest of each Company Subsidiary are duly authorized,
validly issued and are fully paid, non-assessable and free of Preemptive Rights.

(b) Organization and Qualification. Each of the Company and the Company
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (except,
in the case of good standing, for entities organized under the laws of any
jurisdiction that does not recognize such concept), with the requisite corporate
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company has made available to the Investors a true
and correct copy of the Company Charter Documents and Subsidiary Charter
Documents, and each such instrument is in full force and effect. Neither the
Company nor any Company Subsidiary is in violation of any of the provisions of
its Company Charter Documents or Subsidiary Charter Documents, as the case may
be. The Company and the Company Subsidiaries are duly qualified to do business
and are in good standing (except for entities organized under the laws of any
jurisdiction that does not recognize such a concept) as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in a Material Adverse Effect.

(c) Authorization; Enforcement.

(i) The Company has the requisite corporate authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents to
which it is a party by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized

 

-10-



--------------------------------------------------------------------------------

by all necessary corporate action on the part of the Company and no further
consent or action is required by the Company, its Board of Directors or its
stockholders, subject only to the receipt of the Requisite Stockholder Approval,
which approval is the only vote of the holders of any class or series of Company
Capital Stock that is necessary under applicable Legal Requirements and the
Company Charter Documents to adopt or approve the Transaction Documents and
consummate the transactions contemplated hereby and thereby. Each of the
Transaction Documents to which it is a party has been (or upon delivery will be)
duly executed by the Company and is, or when delivered in accordance with the
terms hereof, will constitute, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors
rights generally, and (ii) the effect of rules of law governing the availability
of specific performance and other equitable remedies.

(ii) At a meeting duly called and held, prior to the execution of this
Agreement, at which all directors of the Company were present and voting in
favor, the Company Board duly adopted resolutions (A) declaring that this
Agreement, the other Transaction Documents, the issuance and sale of the
Securities as provided herein and the other transactions contemplated hereby and
thereby are advisable and in the best interests of the Company Stockholders,
(B) approving the Charter Amendment, the Certificate of Designation, the
Transaction Documents and the transactions contemplated hereby and thereby,
(C) taking all actions necessary so that the restrictions on business
combination and stockholder vote requirements contained in Section 203 of DGCL
will not apply with respect to or as a result of the Transaction Documents and
the transactions contemplated hereby and thereby; (D) directing that the
issuance and sale of the Securities as contemplated hereby, the Charter
Amendment, and the other transactions contemplated hereby be submitted to the
vote of the Company Stockholders at the Company Stockholder Meeting; and
(E) making the Company Board Recommendation.

(iii) The Company has taken all action necessary to exempt the Transaction
Documents and the transactions contemplated hereby and thereby from the
restrictions on business combinations and voting requirements contained in
Section 203 of DGCL. No other “control share acquisition,” “fair price,”
“moratorium” or other anti-takeover law applies to the Transaction Agreements
and the transactions contemplated hereby and thereby.

(d) No Conflicts; Require Filings and Consents.

(i) The execution, delivery and performance of the Transaction Documents to
which it is a party by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not, and will not, (i) subject
to the receipt of the Requisite Stockholder Approval in the case of the approval
of the Charter Amendment, conflict with or violate any provision of the Company
Charter Documents or Subsidiary Charter Documents, (ii) result in any breach of,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, materially affect the rights or
obligations of the Company or any Company Subsidiary under, materially alter the
rights or obligations of any third party under, give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, or result in the creation of a Lien on any of the
properties or assets of the Company or a Company Subsidiary pursuant to, any
Contract to which the Company

 

-11-



--------------------------------------------------------------------------------

or any Company Subsidiary is a party or by which any property or asset of the
Company or any Company Subsidiary is bound, or affected, except to the extent
that such breaches, conflict, default, other occurrences or rights would not
reasonably be expected to have a Material Adverse Effect, or (iii) assuming that
all consents, filings, approvals, authorizations and other actions described in
subsection (b) have been obtained or made, result in a violation of any Legal
Requirement or Order to which the Company or a Company Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Investors set forth in Section 3.2 hereof, federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company or a Company
Subsidiary is bound or affected, except to the extent that such violation would
not reasonably be expected to have a Material Adverse Effect.

(ii) No consent, approval, Order or authorization of, or registration,
declaration or filing with any Governmental Entity is required to be obtained or
made by the Company in connection with the execution and delivery of the
Transaction Documents, the performance by the Company of the Transaction
Documents or the transactions contemplated hereby and thereby, except for:
(i) the filing of the Certificate of Designation and the Charter Amendment with
the Secretary of State of the State of Delaware, (ii) such consents, approvals,
Orders, authorizations, registrations, declarations and filings as may be
required under applicable federal, foreign and state securities (or related)
laws and the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”) and satisfaction of such other requirements of the comparable
laws of other jurisdictions, each as set forth in Section 3.1(d)(ii) of the
Company Disclosure Letter, (iii) the filing of the Proxy Statement with the SEC,
(iv) the filing of such notices as may be required under the Securities Act and
such filings as may be required under applicable state securities laws and
(v) such other consents, authorizations, filings, approvals and registrations
set forth in Section 3.1(d)(ii) of the Company Disclosure Letter.

(e) The Securities. The Securities (including the Series A Preferred Share and
the Warrant Shares) are duly authorized and, when issued and paid for in
accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens and will not be
subject to preemptive or similar rights (“Preemptive Rights”). The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon exercise of the Warrants. The Company does not have a
stockholder rights plan or other “poison pill” arrangement.

(f) Capitalization.

(i) Subject to the Charter Amendment, the authorized capital stock of the
Company consists of 50,000,000 shares of Common Stock and 1,000,000 shares of
Company Preferred Stock. As of the Capitalization Date, (A) 29,846,616 shares of
Common Stock were issued and outstanding, and (B) 572,764 shares of Common Stock
were held by the Company as treasury shares. No shares of Company Preferred
Stock are outstanding. Since the close of business on the Capitalization Date,
the Company has not issued or authorized the issuance of any shares of capital
stock of the Company other than pursuant to the exercise of Company Options
granted under a Company Stock Plan or pursuant to the purchase of shares under
the Company ESPP. No shares of Common Stock are owned or held by any Subsidiary
of the Company. All outstanding shares of

 

-12-



--------------------------------------------------------------------------------

Company Common Stock are, and all shares of Company Common Stock which may be
issued as contemplated or permitted by this Agreement or under a Company Stock
Plan will be, when issued pursuant to the respective terms thereof, duly
authorized, validly issued, fully paid, nonassessable and not subject to any
Preemptive Rights.

(ii) The Company has reserved 8,137,249 shares of Common Stock for issuance
under the Company Stock Plans. As of the Capitalization Date, there were
outstanding Company Options to purchase 2,660,763 shares of Common Stock with a
weighted average exercise price of $5.76, of which Company Options to purchase
1,721,620 shares of Common Stock were exercisable and Company Options to
purchase 1,158,313 shares of Common Stock were vested. As of the Capitalization
Date, there were 634,497 Company Restricted Stock Units and 34,293 shares of
Company Restricted Stock.

(iii) Except as set forth in this Section 3.1(f), there are no outstanding
(A) shares of Company Capital Stock, (B) securities of the Company convertible
into or exchangeable for shares of Company Capital Stock and (C) securities,
options, warrants, rights, contracts, understandings or similar obligations to
which the Company is bound obligating the Company to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of Company Capital
Stock or voting debt or any securities convertible into such securities, or
obligating the Company to issue, grant, extend or enter into any such security,
option, warrant, right, contract, understanding or obligation. Other than the
Company Restricted Stock and Company Restricted Stock Units set forth in this
Section 3.1(f), there are no outstanding restricted shares, restricted stock
units, stock appreciation rights or similar securities or rights that provide
economic benefits based, directly or indirectly, on the value or price of, any
Company Capital Stock.

(iv) All outstanding shares of Common Stock, all outstanding Company Options,
Company Restricted Stock, Company Restricted Stock Units have been issued and
granted in compliance in all material respects with all applicable Legal
Requirements. There are not any outstanding Contracts obligating the Company to
repurchase, redeem or otherwise acquire any shares of Company Capital Stock. The
Company is not party to any voting agreement and, to the knowledge of the
Company, there are no irrevocable proxies and no voting agreements, voting
trusts, rights plans or anti-takeover plans with respect to any shares of
Company Capital Stock . There are no contractual obligations or commitments of
any character restricting the transfer of, or requiring the registration for
sale of, any shares of Company Capital Stock.

(g) SEC Reports; Financial Statements.

(i) Since January 1, 2007, the Company has filed all registration statements and
reports required to be filed by it under the Securities Act and the Exchange
Act. Such registration statements and reports required to be filed by the
Company under the Securities Act and the Exchange Act, together with any
materials filed or furnished by the Company, whether or not any such reports
were required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the Company Disclosure Letter, the “Disclosure
Materials”. As of their respective filing dates, the SEC Reports filed by the
Company complied, or will comply (if filed subsequent to the date hereof and
prior to the Closing Date), in all material respects with the requirements of
the Securities Act, the Exchange Act and the rules and regulations of the SEC

 

-13-



--------------------------------------------------------------------------------

promulgated thereunder, and any successor rules or regulations thereto, and none
of the SEC Reports, when filed by the Company, contained, or will contain (if
filed subsequent to the date hereof and prior to the Closing Date), any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case except to the extent corrected by an SEC Report filed subsequently but
prior to the date hereof (or, in the case of SEC Reports filed subsequent to the
date hereof but prior to the Closing Date, except to the extent corrected by an
SEC Report filed prior to the Closing Date). The financial statements of the
Company included in the SEC Reports comply, or will comply (if included in SEC
Reports filed subsequent to the date hereof and prior to the Closing Date), in
all material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.

(ii) There are no outstanding or unresolved comments received by the Company
from the SEC.

(h) No Changes; Undisclosed Liabilities.

(i) Since the date of the latest audited financial statements included within
the SEC Reports, except as disclosed in Schedule 3.1(h) hereto, (i) there has
been no event, occurrence or development that has had or that would reasonably
be expected to result in a Material Adverse Effect, (ii) the Company and the
Company Subsidiaries have not incurred any material Liabilities other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s consolidated financial statements pursuant to GAAP or
required to be disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting or changed its auditors, except as disclosed in
its SEC Reports, and (iv) the Company has not issued any equity securities to
any officer, director or Affiliate of the Company or any Company Subsidiary.

(ii) The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent.
For purposes of this Section 3.1(h), “Insolvent” means (i) the present fair
saleable value of the Company’s assets is less than the amount required to pay
the Company’s total Indebtedness, (ii) the Company is unable to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 

-14-



--------------------------------------------------------------------------------

(i) Absence of Litigation. Except as disclosed in the SEC Reports or
Section 3.1(i) of the Company Disclosure Letter, there is no action, suit,
claim, or proceeding, inquiry or investigation, before or by any Governmental
Entity pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of the Company Subsidiaries or their respective
properties or assets that has had or would reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Company Subsidiary nor any
property or asset of the Company or any Company Subsidiary is subject to any
Order or similar written agreement with any Governmental Authority that has had
or would reasonably be expected to have a Material Adverse Effect.

(j) Contracts; Compliance.

(i) Except as would not reasonably be expected to have a Material Adverse
Effect, each material Contract to which the Company or a Company Subsidiary is a
party or by which any of their respective properties and assets is bound is
valid, is in full force and effect and is enforceable against each party thereto
in accordance with the express terms thereof, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors rights generally, and (ii) the effect of rules of law governing the
availability of specific performance and other equitable remedies. Except as
would not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any Company Subsidiary, nor to the Company’s knowledge, the other
parties thereto is in default under, in breach or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a breach, a violation or a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it has breached, is in default under or that it is in violation
of, any material Contract to which it is a party or by which it or any of its
properties and assets is bound (whether or not such default or violation has
been waived).

(ii) Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Company nor any Company Subsidiary, (A) is in violation of
any Order of any arbitrator or Governmental Entity, or (B) is or has been in
violation of any Legal Requirements.

(k) Title to Assets; Real Property. Except as would not reasonably be expected
to have a Material Adverse Effect, the Company and the Company Subsidiaries
(i) have good and marketable title to all real property owned by them, (ii) have
good and marketable title in all personal property owned by them, in each case
of (i) and (ii) free and clear of all Liens, except for Permitted Liens. The
Company and the Company Subsidiaries do not own any real property. Except as
would not reasonably be expected to have a Material Adverse Effect, the Leased
Real Property are held by the Company and the Company Subsidiaries, as
applicable, under valid and subsisting leases of which the Company and the
Company Subsidiaries are in material compliance.

 

-15-



--------------------------------------------------------------------------------

(l) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.

(m) No Integration. Neither the Company nor any of its Affiliates nor, any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable stockholder
approval provisions, including under the rules and regulations of any Trading
Market. Neither the Company nor any of its Affiliates nor any Person acting on
the Company’s behalf has offered or sold or will offer or sell any securities,
or has taken or will take any other action, which would reasonably be expected
to subject the offer, issuance or sale of the Securities, as contemplated
hereby, to the registration provisions of the Securities Act.

(n) Investment Company Status. The Company is not an Affiliate of, and is not,
and after giving effect to the issuance and sale of Securities, will not be
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(o) Private Placement. Assuming the accuracy of the representations and
warranties of the Investors contained in Section 3.2 and the compliance by the
Investors with the provisions set forth herein, the issuance and sale of the
Securities in the manner contemplated by the Transaction Documents is exempt
from the registration requirements of the Securities Act.

(p) Eligibility for Registration. The Company is eligible to register the Common
Shares and the Warrant Shares for resale by the Investors using Form S-3
promulgated under the Securities Act.

(q) Listing and Maintenance Requirements. The Company is listed on The Nasdaq
Global Market. The Company has not, in the twelve months preceding the date
hereof, received written notice from The Nasdaq Global Market to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is in compliance, in all material respects,
with the listing and maintenance requirements of The Nasdaq Global Market.
Trading in the Common Stock has not been suspended by the SEC or The Nasdaq
Global Market.

(r) Registration Rights. Except as described in Schedule 3.1(r), the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not been satisfied or waived.

 

-16-



--------------------------------------------------------------------------------

(s) Intellectual Property Rights.

(i) “Intellectual Property Rights” shall mean any or all of the following:
(i) patents and applications and registrations therefor and all reissues,
divisions, renewals, extensions, provisionals, substitutions, continuations and
continuations-in-part thereof and foreign counterparts thereto (“Patents”);
(ii) copyrights (whether or not registered), copyrights registrations and
applications therefor, and all other rights corresponding thereto in any works
of authorship (including software and firmware) throughout the world including
moral and economic rights of authors and inventors, however denominated and
regardless of medium of fixation or means of expression (“Copyrights”);
(iii) rights in industrial designs and any registrations and applications
therefor; (iv) mask work rights and registrations and applications for
registration or renewal; (v) trade names, logos, trade dress, slogans, common
law trademarks and service marks, trademark and service mark registrations and
applications therefor and all goodwill associated therewith (“Trademarks”);
(vi) trade secrets, business, technical and know-how information, non-public
information, and confidential information and rights to limit the use or
disclosure thereof by any Person including databases and data collections and
all rights therein (“Trade Secrets”); (vii) domain names and domain name
registrations; and (viii) any similar or equivalent rights to any of the
foregoing (as applicable) in any jurisdiction worldwide.

(ii) Neither the Company nor any Company Subsidiaries has received written
notice challenging the validity, enforceability or scope of any Intellectual
Property Rights owned by the Company or a Company Subsidiary (“Company IP”). The
Company and the Company Subsidiaries own all right, title and interest in and to
the Company IP free and clear of all Liens. To the knowledge of the Company,
each registered Trademark, registered Copyright and each Patent (collectively,
“Registered IP”) is valid and enforceable. The Company and the Company
Subsidiaries are current in their filing requirements as necessary to perfect
and maintain their respective Registered IP in accordance with applicable Legal
Requirements.

(iii) To the knowledge of the Company, the Company and each of the Company
Subsidiaries own or possess sufficient rights to use all Intellectual Property
Rights necessary to conduct their businesses as currently conducted, including
the design, manufacture, license and sale of all products currently under
development or in production. To the knowledge of the Company, the conduct of
the Company and the Company Subsidiaries as currently conducted does not
infringe, misappropriate or violate the Intellectual Property Rights of any
third party. Neither the Company nor any Company Subsidiary has received any
written notice from any person alleging infringement, misappropriation or other
violation of the Intellectual Property Rights of any third party.

(iv) The Company has made available to the Investors all material licenses to
Intellectual Property Rights (other than licenses granted by the Company or a
Company Subsidiary in the ordinary course of business or licenses to the Company
or a Company Subsidiary for “off-the-shelf” software or technology that are
generally commercially available on standard terms) to which Company or any
Company Subsidiary is a party, pursuant to which (i) the Company or such Company
Subsidiary grants a license or other right to use any Company IP or (ii) any
third party licenses or otherwise grants rights to the Company or a Company
Subsidiary to use any Intellectual Property Rights owned by such third party
(collectively, the “Intellectual Property Agreements”).

 

-17-



--------------------------------------------------------------------------------

(v) Neither the execution, delivery, or performance of this Agreement nor the
consummation of any of the transactions or agreements contemplated by this
Agreement will, with or without notice or the lapse of time, result in, or give
any other person the right or option to cause or declare (i) a loss of, or Lien
on, any of the Intellectual Property Rights owned by the Company or a Company
Subsidiary; (ii) a breach of, termination of, or acceleration or modification of
any right or obligation under any Intellectual Property Agreement; or (iii) the
release, disclosure, or delivery of any Company IP to any escrow agent or other
person.

(vi) The Company and each of the Company Subsidiaries has taken reasonable
measures to protect and preserve the confidentiality of the Trade Secrets owned
by the Company or a Company Subsidiary that the Company wishes to maintain as
confidential information and all other confidential and proprietary information
of the Company and the Company Subsidiaries, including requiring all persons
having access thereto to execute written non-disclosure agreements.

(t) Insurance. The Company and the Company Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the same or similar businesses and
location in which the Company and the Company Subsidiaries are engaged. All of
the material insurance policies of the Company and the Company Subsidiaries are
in full force and effect, no notice of cancellation has been received with
respect thereto, and there is no existing default or event which, with the
giving of notice or lapse of time or both, would constitute a default, by any
insured thereunder.

(u) Regulatory Permits. The Company and the Company Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
Governmental Entities and non-governmental entities necessary to conduct their
respective businesses (“Material Permits”), and each Material Permit is in full
force and effect, except where the failure to possess such permits does not have
or would not reasonably be expected to have a Material Adverse Effect. Neither
the Company nor any Company Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any Material Permit.

(v) Internal Controls; Disclosure Controls. The Company and the Company
Subsidiaries maintain a system of internal control over financial reporting (as
such term is defined in Rule 13a-15 of the General Rules and Regulations under
the Exchange Act) to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and includes those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company; (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP,
and that receipts and expenditures of the Company are being made only in
accordance with authorizations of management and directors of the Company; and
(iii) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on the financial statements of the Company. Since
December 28, 2008, there have been no significant changes in the Company’s
internal control over financial reporting. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 of the General
Rules and Regulations under the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that (i) information required to be disclosed by the Company in the
reports that it

 

-18-



--------------------------------------------------------------------------------

files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC’s rules and forms, and
(ii) information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive and principal financial
officers, or persons performing similar functions, as appropriate to allow
timely decisions regarding required disclosure. Such disclosure controls and
procedures are effective in all material respects.

(w) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder.

(x) Foreign Corrupt Practices. Neither the Company nor any Company Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any Company Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee, except where such actions would not have a Material Adverse Effect.

(y) Indebtedness. Neither the Company nor any Company Subsidiaries (i) has any
outstanding Indebtedness (as defined below) or (ii) is a party to any Contract
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business),
(C) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any

 

-19-



--------------------------------------------------------------------------------

direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

(z) Employee Relations. (i) Neither the Company nor any Company Subsidiaries is
a party to any collective bargaining agreement with any labor organization,
trade union or works counsel; (ii) the Company has not received written notice
that any labor representation question presently exists, and, to the Company’s
knowledge, no petition concerning representation under the National Labor
Relations Act, as amended, or other labor or employment law is pending or, to
the Company’s knowledge, threatened and (iii) neither the Company nor any
Company Subsidiaries, to the Company’s knowledge, employs any member of a union.
The Company believes that its relations with its employees are accurately
disclosed in all material respects in the SEC Reports. Except as disclosed in
the SEC Reports, since December 31, 2007 no executive officer of the Company or
any of the Company Subsidiaries (as defined in Rule 501(f) of the Securities
Act) has notified in writing the Company or any such Company Subsidiary that
such officer intends to leave the Company or any such Company Subsidiary or
otherwise terminate such officer’s employment with the Company or any such
Company Subsidiary.

(aa) Labor Matters. The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not reasonably be expected to result in a Material
Adverse Effect.

(bb) Environmental Laws. Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and its Subsidiaries (i) are in compliance
in all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance in all material respects with all terms
and conditions of any such permit, license or approval. The term “Environmental
Laws” means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(cc) Tax Matters. The Company and each of its Subsidiaries have timely filed all
income and other material Tax Returns required to be filed by any of them and
have timely paid all Taxes required to be paid (whether or not shown on such Tax
Returns), and the unpaid Taxes of the

 

-20-



--------------------------------------------------------------------------------

Company and the Company Subsidiaries did not, as of the date of the most recent
SEC Report, exceed the reserve for Tax liabilities set forth on the face of the
balance sheets (rather than in any notes thereto) contained in the such SEC
Reports. No material deficiencies for any Taxes have been asserted, assessed or
proposed in writing against the Company or any of the Company Subsidiaries, and
there are no pending or, to the knowledge of the Company, threatened audits,
assessments or other actions for or relating to any material liability in
respect of Taxes of the Company or the Company Subsidiaries.

(dd) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(ee) Employee Benefits, ERISA.

(i) Section 3.1(ee) of the Company Disclosure Letter sets forth a true and
complete list of the material Company Plans. True and complete copies of each of
the material Company Plans, amendments thereto and all related service
agreements, summaries and summary plan descriptions have been made available to
the Investors. Each Company Plan has been administered in accordance with its
terms in all material respects, and the Company and each of the Company
Subsidiaries and their respective ERISA Affiliates has in all material respects
met its obligations (if any) of ERISA, the Code and other applicable federal,
state and foreign laws and the regulations thereunder.

(ii) None of the Company, any ERISA Affiliate, or any of their respective
predecessors has contributed to, contributes to, has been required to contribute
to, or otherwise participated in or participates in or in any way has any
material liability, directly or indirectly with respect to (A) any plan subject
to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA, including
any “multiemployer plan” (within the meaning of Sections 3(37) or 4001(a)(3) of
ERISA or Section 414(f) of the Code) or any single employer pension plan (within
the meaning of Section 4001(a)(15) of ERISA) that is subject to Sections 4063,
4064 or 4069 of ERISA or Section 413(c) of the Code that covered or has covered
any Employee; or (B) any plan or arrangement that provides for post-employment
medical, life insurance or other welfare-type benefits (other than health
continuation coverage required by Section 4980B of the Code and Title I,
Subtitle B, Part 6 of ERISA or otherwise as required by law).

(ff) Proxy Statement. The Proxy Statement shall not, at the date the Proxy
Statement (or any amendment or supplement thereto) is first mailed to
stockholders of the Company and at the time of the Company Stockholder Meeting,
as the case may be, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that no representation or warranty is made by the
Company with respect to any information regarding the Investors that is supplied
by the Investors in writing specifically for inclusion in the Proxy Statement.
The Proxy Statement, and any amendments or

 

-21-



--------------------------------------------------------------------------------

supplements thereto, when filed by the Company with the SEC, or when distributed
or otherwise disseminated to the Company’s stockholders, as applicable, shall
comply as to form in all material respects with the requirements of the Exchange
Act, the rules and regulations thereunder and other applicable Legal
Requirements.

(gg) Brokers’ and Finders’ Fees. Except for Barclays Capital Inc. pursuant to an
engagement letter dated February 21, 2007, as amended, a copy of which
engagement agreement (and all indemnification and other agreements related to
such engagement) has been made available to the Investors, there is no
investment banker, broker, finder or other intermediary that has been retained
by, or is authorized to act on behalf of, the Company or any of its
Subsidiaries, Affiliates, or any of their respective officers or directors in
their capacity as officers or directors, who might be entitled to any banking,
broker’s, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement.

(hh) Opinion of Financial Advisor. The Company Board has received the opinion of
Barclays Capital Inc., financial advisor to the Company, dated as of the date
hereof, to the effect that, as of the date of such opinion, from a financial
point of view, the financial terms of the issuance of the Securities pursuant to
this Agreement are commercially reasonable to the Company, a written copy of
which opinion has been delivered or will be delivered promptly after the date
hereof to the Investors for informational purposes only.

3.2 Representations, Warranties and Covenants of the Investors. Except as set
forth in the disclosure schedule delivered by the Investors to the Company on
the date of this Agreement (the “Investor Disclosure Letter”), each Investor,
severally and not jointly, hereby represents, warrants and covenants to the
Company as follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on its
part. This Agreement has been duly executed and delivered by such Investor and
constitutes the valid and binding obligation of such Investor, enforceable
against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

(b) No Public Sale or Distribution. Such Investor is (i) acquiring the Series A
Preferred Share, the Common Shares and the Warrants, as applicable and (ii) upon
exercise of the Warrants will acquire the Warrant Shares issuable upon exercise
thereof, in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and such Investor does not have a present arrangement
to effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such

 

-22-



--------------------------------------------------------------------------------

Investor does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Investor is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the FINRA or
an entity engaged in the business of being a broker dealer. Except as otherwise
disclosed in writing to the on or prior to the date of this Agreement, such
Investor is not affiliated with any broker dealer registered under Section 15(a)
of the Exchange Act, or a member of FINRA or an entity engaged in the business
of being a broker dealer.

(d) Experience of the Investor. Such Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities and has so evaluated the merits and
risks of such investment. Such Investor understands that it must bear the
economic risk of this investment in the Securities indefinitely, and is able to
bear such risk and is able to afford a complete loss of such investment.

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; and (ii) access to information (other than material non-public
information) about the Company and the Company Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents.

(f) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(g) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any Contract to which such Investor is a party, or (iii) result
in a violation of any Legal Requirements (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and
(iii) above, for such violations that do not otherwise affect the ability of
such Investor to consummate the transactions contemplated hereby.

 

-23-



--------------------------------------------------------------------------------

(h) Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

(i) Availability of Funds. On the Closing Date, such Investor will have
immediately available funds in cash that will be sufficient to fulfill its
obligations under Article II. Such Investor is not aware of any reason why the
funds sufficient to fulfill its obligations under Article II will not be
available on the Closing Date upon request of its limited partners.

(j) Ownership of Company Capital Stock. As of the date of this Agreement, such
Investor does not beneficially own any shares of Common Stock. Neither such
Investor nor any of its respective Subsidiaries owns (directly or indirectly,
beneficially or of record), or is a party to any agreement, arrangement or
understanding for the purpose of acquiring, holding, voting or disposing of, in
each case, any shares of Company Capital Stock (other than as contemplated by
this Agreement).

(k) Brokers or Finders. Except for Morgan Stanley, there is no investment
banker, broker, finder or other intermediary that has been retained by, or is
authorized to act on behalf of, such Investor or any of its Affiliates, or any
of their respective officers or directors in their capacity as officers or
directors, who might be entitled to any banking, broker’s, finder’s or similar
fee or commission in connection with the transactions contemplated by this
Agreement.

(l) Prohibited Transactions. Such Investor does not own, directly or indirectly,
and no Person acting on behalf of or pursuant to any understanding with such
Investor owns, any securities, including any derivatives, of the Company. Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with such Investor will engage, directly or
indirectly, in any Short Sales involving the Company’s securities. “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.

ARTICLE IV

CONDUCT BY THE COMPANY PRIOR TO THE CLOSING DATE

4.1 Conduct of Business by the Company.

(a) Ordinary Course. During the period from the date hereof and continuing until
the earlier of the termination of this Agreement pursuant to its terms or the
Closing Date, the Company shall and shall cause each of the Company Subsidiaries
to, except as otherwise expressly contemplated by this Agreement or to the
extent that the Investors shall otherwise consent in writing, (i) carry on their
respective businesses in the usual, regular and ordinary course, in the same
manner as heretofore conducted and in compliance with all applicable Legal
Requirements, (ii) pay their respective debts and Taxes when due, pay or perform
other material obligations when due, and

 

-24-



--------------------------------------------------------------------------------

(iii) use commercially reasonable efforts to: (A) preserve intact their
respective material assets, Intellectual Property Rights, present business
organizations and maintain satisfactory material business relationships with
third parties, including their respective customers, lenders, suppliers,
licensors, licensees and distributors, (B) keep available the services of its
directors, officers and, in the ordinary course of business consistent with past
practice, employees, (C) maintain in effect all of their respective Material
Permits, and (D) comply in all material respects with all Legal Requirements.

(b) Required Consent. In addition, without limiting the generality of
Section 4.1(a), except as permitted or contemplated expressly by the terms of
this Agreement, and except as provided in Section 4.1(b) of the Company
Disclosure Letter, without the prior written consent of the Investors, during
the period from the date hereof and continuing until the earlier of the
termination of this Agreement pursuant to its terms or the Closing Date, the
Company shall not take any action that would in the ordinary course of business
be approved by the Company Board (or a committee thereof) or the board of
directors of any of the Company Subsidiaries, and without limiting the
generality of the foregoing, the Company shall not do any of the following, and
shall not permit any of the Company Subsidiaries to do any of the following:

(i) Cause, permit or propose any amendments to the Company Charter Documents or
any of the Subsidiary Charter Documents;

(ii) Adopt a plan or agreement of, or resolutions providing for, complete or
partial liquidation, merger, consolidation, dissolution, restructuring,
recapitalization or other material reorganization;

(iii) Declare, set aside or pay any dividends on or make any other distributions
(whether in cash, stock, equity securities or property) in respect of, or
convertible into or exercisable for, any capital stock, enter into any agreement
with respect to the voting of any capital stock of the Company or any Company
Subsidiary, or split, combine or reclassify any capital stock;

(iv) Purchase, redeem or otherwise acquire, directly or indirectly, any
securities of the Company or any Company Subsidiaries, except (A) in connection
with dissolution or reorganization of a wholly-owned Subsidiary of the Company
in the ordinary course of business and (B) repurchases at cost of Common Stock
from Employees upon termination of any such Employee’s service as provided and
pursuant to the terms of the applicable Contract;

(v) Issue, sell, deliver, transfer, pledge, dispose of, encumber or subject to
any Lien, or amend the terms (including the terms relating to accelerating the
vesting or lapse of repurchase rights or obligations) of, or authorize, agree or
commit to issue, sell, deliver, transfer, pledge, dispose of, encumber or
subject to any Lien, or amend the terms of (whether through the issuance or
granting of options, warrants, commitments, subscriptions, rights to purchase or
otherwise) any securities of the Company or any Company Subsidiaries (including
any preferred stock of the Company or any Company Subsidiaries), or any
securities convertible into or exchangeable for any such securities, except for
(A) the issuance and sale of shares of Common Stock pursuant to Company Options
outstanding prior to the date hereof in accordance with the

 

-25-



--------------------------------------------------------------------------------

applicable Company Option’s terms in effect on the date of this Agreement,
(B) grants of Company Restricted Stock Units, Company Restricted Stock or
Company Options to newly hired employees in the ordinary course of business
consistent with past practice issued with a per share exercise price that is no
less than the then-current market price of a share of Common Stock, and
(C) issuances of shares of Common Stock to participants in the Company ESPP
pursuant to the terms thereof;

(vi) Acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity or voting interest in or a material portion of the assets
of, or by any other manner, any business or any Person or division thereof,
whether in whole or in part, or otherwise acquire or agree to acquire any
material assets outside the ordinary course of business consistent with past
practice;

(vii) Sell, lease, license, encumber, subject to any Lien (other than Permitted
Liens), or otherwise dispose of any properties or assets of the Company or any
Company Subsidiary except (A) the sale, lease or disposition of immaterial
property or assets of the Company and the Company Subsidiaries, or (B) the sale
and distribution (directly and indirectly) of products and services in the
ordinary course of business consistent with past practice;

(viii) Make any loans, advances or capital contributions to, or investments in,
any other Person, other than: (A) loans or investments by it or a wholly-owned
Subsidiary of it to or in it or any wholly-owned Subsidiary of it or
(B) employee loans or advances made in the ordinary course of business;

(ix) Incur, assume or amend the terms of, any Indebtedness for borrowed money or
guarantee any such Indebtedness of another Person, issue or sell any debt
securities or options, warrants, calls or other rights to acquire any debt
securities of the Company or any Company Subsidiaries, guarantee any debt
securities of another Person, enter into any “keep well” or other agreement to
maintain any financial statement condition of any other Person (other than any
wholly-owned Subsidiary of it), other than in connection with the financing of
ordinary course trade payables consistent with past practice;

(x) (A) Take any action to waive any material benefits of, or agree to modify in
any respect materially adverse to the Company, or fail to enforce any standstill
or similar Contract, or (B) waive any standstill or similar Contracts, in each
case to which the Company or any of the Company Subsidiaries is a party;

(xi) Amend, modify or terminate the Conexant Asset Purchase Agreement or waive
any condition to closing therein; or

(xii) Authorize, agree or commit to do any of the foregoing.

 

-26-



--------------------------------------------------------------------------------

ARTICLE V

ADDITIONAL AGREEMENTS

5.1 Acquisition Proposals.

(a) No Solicitation.

(i) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Section 7.1 and the Closing Date, the Company and the
Company Subsidiaries shall not, nor shall they authorize or knowingly permit any
of their respective directors, officers or other employees, controlled
affiliates, or investment bankers, attorneys or other agents or representatives
(collectively, “Representatives”) retained by any of them to, directly or
indirectly, (i) solicit, initiate, propose or induce the making, submission or
announcement of, or knowingly encourage, facilitate or assist, an Acquisition
Proposal, (ii) furnish to any Person (other than the Investors or any designees
of the Investors) any non-public information relating to the Company or any of
its Subsidiaries, or afford access to the business, properties, assets, books,
records or personnel of the Company or any of its Subsidiaries to any Person
(other than the Investors or any designees of the Investors), in any such case
with the intention of permitting the making, submission or announcement of, or
to encourage, facilitate or assist, an Acquisition Proposal or any inquiries or
the making of any proposal that would reasonably be expected to lead to an
Acquisition Proposal, (iii) participate or engage in discussions or negotiations
with any Person with respect to an Acquisition Proposal, (iv) approve, endorse
or recommend an Acquisition Proposal, (v) approve any transaction under, or any
Person other than the Investors becoming an “interested stockholder” under,
Section 203 of the DGCL, or (vi) enter into any letter of intent, memorandum of
understanding or other Contract contemplating or otherwise relating to an
Acquisition Transaction; provided, however, that notwithstanding the foregoing,
prior to the receipt of the Requisite Stockholder Approval, the Company Board
may, directly or indirectly through agents or other representatives,
(A) participate or engage in discussions or negotiations with any Person that
has made after the date of this Agreement (and not withdrawn) a bona fide
written unsolicited Acquisition Proposal that does not result from or out of a
breach of this Section 5.1, and that the Company Board determines in good faith
(after consultation with a financial advisor of nationally recognized standing
and its outside legal counsel) either constitutes or is reasonably likely to
lead to a Superior Proposal, and/or (B) furnish to any such Person that has made
after the date of this Agreement (and not withdrawn) a bona fide written
unsolicited Acquisition Proposal that does not result from or out of a breach of
this Section 5.1, and that the Company Board determines in good faith (after
consultation with a financial advisor of nationally recognized standing and its
outside legal counsel) either constitutes or is reasonably likely to lead to a
Superior Proposal, any non-public information relating to the Company or any of
its Subsidiaries pursuant to a confidentiality agreement, the confidentiality
terms of which are no less favorable to the Company than those contained in the
Confidentiality Agreement, provided that in the case of any action taken
pursuant to the preceding clauses (A) or (B), (1) the Company Board determines
in good faith (after consultation with outside legal counsel) that the failure
to take such action would reasonably be expected to be a breach of its fiduciary
duties to the Company Stockholders under Delaware Law, (2) at least three
Business Days prior to participating or engaging in any such discussions or
negotiations with, or furnishing any non-public information to, such Person, the
Company gives the Investors written notice of the identity of such Person and
all the material terms of such Acquisition Proposal and of the Company’s
intention to participate or engage in discussions or negotiations with, or
furnish non-public information to, such Person, and (3) contemporaneously with
furnishing any non-public information to such Person, the Company furnishes such
non-public information to the Investors to the extent such information has not
been previously furnished by the Company to the Investors.

 

-27-



--------------------------------------------------------------------------------

(ii) Without limiting the foregoing, it is understood that any violation of the
restrictions set forth in this Section 5.1 by any Company Subsidiary or
Representatives of the Company or any of its Subsidiaries shall be deemed to be
a breach of this Section 5.1 by the Company. The Company shall, and shall cause
its Subsidiaries to, cease immediately and to cause to be terminated, and shall
not authorize or knowingly permit any of its or their Representatives to
continue, any and all existing activities, discussions or negotiations, if any,
with any Person other than the Investors conducted prior to the date hereof with
respect to any Acquisition Proposal and shall use commercially reasonable
efforts to cause any such Person (or its agents or advisors) in possession of
non-public information in respect of the Company or any Company Subsidiaries
that was furnished by or on behalf of the Company and the Company Subsidiaries
to return or destroy (and confirm destruction of) all such information.

(iii) For purposes of this Agreement, “Acquisition Proposal” shall mean any
inquiry, indication of interest, offer or proposal (other than an inquiry,
indication of interest, offer or proposal by the Investors) to engage in an
Acquisition Transaction. For purposes of this Agreement, “Acquisition
Transaction” shall mean any transaction or series of related transactions (other
than the transactions contemplated by this Agreement) involving: (i) the
purchase or other acquisition from the Company by any Person or “group” (as
defined in or under Section 13(d) of the Exchange Act), directly or indirectly,
of more than fifteen percent (15%) of any class of outstanding voting or equity
securities of the Company or any of the Company Subsidiaries outstanding as of
the consummation of such purchase or other acquisition, or any tender offer
(including a self-tender) or exchange offer by any Person or “group” (as defined
in or under Section 13(d) of the Exchange Act) that, if consummated in
accordance with its terms, would result in such Person or “group” beneficially
owning more than fifteen percent (15%) of any class of outstanding voting or
equity securities of the Company or any of the Company Subsidiaries outstanding
as of the consummation of such tender or exchange offer; (ii) a merger,
consolidation, amalgamation, joint venture, business combination or other
similar transaction involving the Company pursuant to which the stockholders of
the Company immediately preceding such transaction hold less than eighty-five
percent (85%) of the voting equity interests in the surviving or resulting
entity of such transaction; (iii) a sale, lease, license (other than licenses in
the ordinary course of business), transfer, acquisition or disposition of more
than fifteen percent (15%) of the consolidated assets of the Company and its
Subsidiaries taken as a whole (measured by any of the lesser of book or fair
market value thereof, consolidated revenue or net income of the Company and the
Company Subsidiaries taken as a whole); (iv) a liquidation, dissolution,
extraordinary dividend, corporate reorganization or other winding up of the
Company and the Company Subsidiaries, taken as a whole; or (v) any other
transaction, or agreement that would cause the issuance of the Securities
pursuant to this Agreement to be impossible or impractical. For purposes of this
Agreement, “Superior Proposal” shall mean any bona fide written unsolicited
Acquisition Proposal that did not result from or arise out of a breach of
Section 5.1 with respect to which the Company Board shall have determined in
good faith (after consultation with a financial advisor and its outside legal
counsel and after taking into account, among other things, all of the terms and
conditions of such Acquisition Transaction) that the Acquisition Transaction
contemplated by such Acquisition Proposal would be more favorable to the Company
Stockholders (in their capacity as such) than the transaction contemplated by
the Transaction Documents (including any changes to the terms of this Agreement
proposed by the Investors in response to such Superior Proposal); provided, that
for purposes of the definition of “Superior Proposal,” clause (i) in the
definition of “Acquisition Proposal” shall read as follows: “(A) the purchase or
other acquisition

 

-28-



--------------------------------------------------------------------------------

from the Company by any Person or “group” (as defined in or under Section 13(d)
of the Exchange Act), directly or indirectly, of more than fifteen (15%) of any
class of outstanding voting or equity securities of the Company or any of the
Company Subsidiaries outstanding as of the consummation of such purchase or
other acquisition, or (B) any tender offer (including a self-tender) or exchange
offer by any Person or “group” (as defined in or under Section 13(d) of the
Exchange Act) that, if consummated in accordance with its terms, would result in
such Person or “group” beneficially owning more than fifteen percent (15%) of
any class of outstanding voting or equity securities of the Company or any of
the Company Subsidiaries outstanding as of the consummation of such tender or
exchange offer, in either clause (A) or (B) for aggregate consideration at least
equal to or greater than the Purchase Price.”

(b) Notification of Unsolicited Acquisition Proposals. In addition to the
obligations of the Company set forth in Section 5.1(a), the Company shall
promptly notify the Investors if any director or executive officer of the
Company becomes aware of any receipt by the Company of (i) of any Acquisition
Proposal, (ii) any request for information that would reasonably be expected to
lead to an Acquisition Proposal, or (iii) any inquiry with respect to, or which
would reasonably be expected to lead to, any Acquisition Proposal, all material
terms and conditions of such Acquisition Proposal, request or inquiry, and the
identity of the Person or group making any such Acquisition Proposal, request or
inquiry. The Company shall keep the Investors reasonably informed of the status
and all material terms of any such Acquisition Proposal, request or inquiry.

5.2 Company Board Recommendation.

(a) Subject to the terms of Section 5.2(b) and Section 5.2(c), the Company Board
shall unanimously recommend that the Company Stockholders adopt this Agreement
in accordance with the applicable provisions of the DGCL (the “Company Board
Recommendation”).

(b) Neither the Company Board nor any committee thereof shall (i) fail to make,
withhold, withdraw, amend or modify in a manner adverse to the Investors, or
publicly propose to withhold, withdraw, amend or modify in a manner adverse to
the Investors, the Company Board Recommendation, (ii) approve, endorse, adopt or
recommend, or publicly propose to approve, endorse, adopt or recommend, any
Acquisition Proposal or Superior Proposal, (iii) fail to recommend against
acceptance of any tender offer or exchange offer for the Common Stock within ten
Business Days after the commencement of such offer, (iv) make a public statement
inconsistent with the Company Board Recommendation unless the Company Board
determines in good faith (after consultation with outside legal counsel) that
the failure to make such public statement would be a breach of its fiduciary
duties to the Company Stockholders under Delaware Law, or (v) resolve or agree
to take any of the foregoing actions (any of the foregoing, a “Company Board
Recommendation Change”). Notwithstanding the foregoing, at any time prior to the
receipt of the Requisite Stockholder Approval, the Company Board may effect a
Company Board Recommendation Change if following receipt of and on account of a
Superior Proposal, the Company Board determines in good faith (after
consultation with outside legal counsel) that the failure to effect a Company
Board Recommendation Change would reasonably be expected to be a breach of its
fiduciary duties to the Company Stockholders under Delaware Law; provided that
prior to effecting such Company Board Recommendation Change, (i) the Company
Board shall give the Investors at least four Business Days advance notice
thereof (the “Notice Period”) (which notice

 

-29-



--------------------------------------------------------------------------------

and any notice provided under Section 7.1(f), as well as the actions giving rise
to such notice, shall not by themselves be deemed to be a Company Board
Recommendation Change), (ii) the Company shall attach to such notice the most
current version of the proposed agreement relating to such Superior Proposal
(which version or summary thereof shall be updated on a prompt basis) and the
identity of the Person making the Superior Proposal, (iii) the Company shall,
and shall cause its financial and legal advisors to, during the Notice Period,
negotiate with the Investors in good faith to make such adjustments in the terms
and conditions of this Agreement so that such Acquisition Proposal ceases to
constitute a Superior Proposal, if the Investors, in their discretion, propose
to make such adjustments; it being agreed that in the event that, after
commencement of the Notice Period, there is any material revision to the terms
of a Superior Proposal, including any revision in price, the Notice Period shall
be extended, if applicable, to ensure that at least forty-eight hours remains in
the Notice Period subsequent to the time the Company notifies the Investors of
any such material revision (it being understood that there may be multiple
extensions) and (iv) the Investors do not make, within the Notice Period, an
offer that is determined by the Company Board in good faith, after consulting
with its outside counsel and financial advisor of nationally recognized
reputation, to be at least as favorable to the stockholders of the Company as
such Superior Proposal.

(c) Nothing in this Agreement shall prohibit the Company Board from (i) taking
and disclosing to the Company Stockholders a position contemplated by Rule
14e-2(a) under the Exchange Act or complying with the provisions of Rule 14d-9
promulgated under the Exchange Act, or (ii) making any disclosure to the Company
Stockholders that the Company Board determines to make in good faith (after
consultation with outside legal counsel) in order to fulfill its fiduciary
duties to the Company Stockholders under Delaware Law; provided that, in either
such case, any such statement(s) or disclosures made by the Company Board will
be subject to the terms and conditions of this Agreement, including the
provisions of Article VII.

5.3 Company Stockholder Meeting. The Company shall establish a record date for,
call, give notice of, convene and hold a meeting of the Company Stockholders
(the “Company Stockholder Meeting”) as promptly as practicable following the
date hereof for the purpose of voting upon the approval of the Charter
Amendment, issuance of Securities pursuant to this Agreement in accordance with
the DGCL; provided, however, nothing herein shall prevent the Company from
postponing or adjourning the Company Stockholder Meeting if (i) there are
insufficient shares of the Common Stock present or represented by a proxy at the
Company Stockholder Meeting to conduct business at the Company Stockholder
Meeting, (ii) the Company is required to postpone or adjourn the Company
Stockholder Meeting by applicable Legal Requirements or a request from the SEC
or its staff, or (iii) the Company determines in good faith (after consultation
with outside legal counsel and approval of the Investors, where such approval
will not be unreasonably withheld, delayed or conditioned) that it is necessary
or appropriate to postpone or adjourn the Company Stockholder Meeting in order
to give Company Stockholders sufficient time to evaluate any information or
disclosure that the Company has sent to Company Stockholders or otherwise made
available to Company Stockholders by issuing a press release, filing materials
with the SEC or otherwise (including in connection with any Company Board
Recommendation Change). Subject to Section 5.2(b), the Company shall solicit
from the Company Stockholders proxies in favor of the Charter Amendment and the
issuance of securities pursuant to the Transaction Documents in accordance with
Delaware Law, shall submit the Charter Amendment and the issuance of the
Securities pursuant to the Transaction Documents for a vote of the Company
Stockholders at the

 

-30-



--------------------------------------------------------------------------------

Company Stockholder Meeting and shall use commercially reasonable efforts to
secure the Requisite Stockholder Vote at the Company Stockholder Meeting. Unless
this Agreement is earlier terminated pursuant to Article VII, the Company shall
establish a record date for, call, give notice of, convene and hold the Company
Stockholder Meeting for the purpose of voting upon the Charter Amendment and the
issuance of the Securities in accordance with the DGCL, and shall submit the
Charter Amendment and the issuance of securities pursuant to this Agreement for
a vote of the Company Stockholders at the Company Stockholder Meeting, whether
or not (i) the Company Board at any time subsequent to the date hereof shall
have effected a Company Board Recommendation Change or otherwise shall determine
that this Agreement is no longer advisable or recommends that the Company
Stockholders reject it, or (ii) any Acquisition Proposal shall have been
publicly proposed or announced or otherwise submitted to or received by the
Company or the Company Stockholders. Unless this Agreement is terminated in
accordance with its terms, the Company shall not submit to the vote of Company
Stockholders any Acquisition Proposal prior to the vote of the Company
Stockholders with respect to the Charter Amendment and the issuance of
securities pursuant to this Agreement at the Company Stockholder Meeting. The
notice of such Company Stockholder Meeting shall state that a resolution to
adopt this Agreement and the Charter Amendment shall be considered at the
Company Stockholder Meeting and no other matters shall be considered or voted
upon at such meeting without the Investors’ prior written consent.

5.4 Confidentiality. The parties acknowledge that the Company and the Investors
have previously executed a Confidential Disclosure Agreement dated June 11, 2008
(the “Confidentiality Agreement”), which Confidentiality Agreement will continue
in full force and effect in accordance with its terms and, each of the Investors
and the Company will hold, and will cause its respective directors, officers,
Employees, agents and advisors (including attorneys, accountants, consultants,
bankers and financial advisors) to hold, any Evaluation Material (as defined in
the Confidentiality Agreement) confidential in accordance with the terms of the
Confidentiality Agreement.

5.5 Public Disclosure. Without limiting any other provision of this Agreement,
the Investors and the Company will consult with each other before issuing, and
provide each other the opportunity to review, comment upon and concur with, and
agree on any press release with respect to this Agreement and the transactions
contemplated hereby and will not issue any such press release prior to such
consultation and agreement, except as may be required by law or any listing
agreement with any applicable national or regional securities exchange or
market. The parties have agreed to the text of the joint press release
announcing the signing of this Agreement.

5.6 Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the Investors and the Company
shall use commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other party or parties hereto in doing, all things reasonably necessary, proper
or advisable under applicable Legal Requirements to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using commercially reasonable efforts
to: (i) cause the conditions to the issuance of Securities pursuant to this
Agreement set forth in Article VI to be satisfied; (ii) obtain all necessary
actions or non-actions, waivers, consents, approvals, orders and authorizations
from Governmental Entities and make all necessary registrations, declarations
and filings with Governmental Entities; and (iii) execute or deliver any
additional instruments reasonably necessary to consummate the transactions

 

-31-



--------------------------------------------------------------------------------

contemplated by, and to fully carry out the purposes of, this Agreement. The
Company and the Investors shall cooperate with one another (x) in determining
whether any action by or in respect of, or filing with, any Governmental Entity
is required, or any actions, consents, approvals or waivers are required to be
obtained from parties to any material Contracts, in connection with the
consummation of the transactions contemplated by this Agreement and (y) in
taking such reasonable actions or making any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers.

5.7 Proxy Statement. The Company shall prepare, and the Company shall file with
the SEC, the Proxy Statement by the Proxy Filing Date for use in connection with
the solicitation of proxies from the Company Stockholders for use at the Company
Stockholder Meeting; provided that prior to filing the Proxy Statement, the
Company will provide drafts of thereof to the Investors, will give the Investors
reasonable time to review and comment thereon and will include any reasonable
comments made by the Investors in the Proxy Statement. Subject to applicable
Legal Requirements, the Company shall use its best efforts to cause the Proxy
Statement to be disseminated to the Company Stockholders as promptly as
practicable following the filing thereof with the SEC and confirmation from the
SEC that it will not comment on, or that it has no additional comments on, the
Proxy Statement (but in no event later than five Business Days following
clearance of the Proxy Statement by the SEC). The Company shall not file with
the SEC the Proxy Statement or any amendment or supplement thereto, and, to the
extent permitted by Legal Requirements, correspond or otherwise communicate in
any material respect with the SEC or its staff with respect to the Proxy
Statement without providing the Investors a reasonable opportunity to review and
comment thereon or participate therein. The Company shall (i) as promptly as
practicable after receipt thereof, provide the Investors and their counsel with
copies of any written comments, and advise the Investors and their counsel of
any oral comments, with respect to the Proxy Statement (or any amendment or
supplement thereto) received from the SEC or its staff, (ii) include in the
Company’s written response to such comments any comments reasonably proposed by
the Investors and their counsel, and (iii) provide the Investors and their
counsel a reasonable opportunity to participate in any discussions or meetings
with the SEC. The Company shall advise the Investors, promptly after it receives
notice thereof, of any receipt of a request by the SEC or its staff for an
amendment or revisions to the Proxy Statement any receipt of comments from the
SEC or its staff on the Proxy Statement or any receipt of a request by the SEC
or its staff for additional information in connection therewith. If at any time
prior to the Company Stockholder Meeting, any information relating to the
Company or any of its respective partners, members, stockholders, directors, or
officers, should be discovered by the Company, which should be set forth in an
amendment or supplement to the Proxy Statement so that the Proxy Statement would
not include any misstatement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, the
party which discovers such information shall promptly notify the other, and an
appropriate amendment or supplement to the Proxy Statement describing such
information shall be promptly prepared and filed with the SEC and, to the extent
required by applicable Legal Requirements or the SEC or its staff, disseminated
to the Company Stockholders. The Company shall cause the Proxy Statement to
comply as to form and substance in all material respects with the applicable
requirements of the Exchange Act and the rules of the SEC and Nasdaq. Unless
this Agreement is earlier terminated pursuant to Article VII or the Company
Board shall effect a Company Board Recommendation Change pursuant to the terms
of Section 5.2(b), the Company shall include the Company Board Recommendation in
the Proxy Statement.

 

-32-



--------------------------------------------------------------------------------

5.8 [Reserved.]

5.9 Furnishing of Information. Until the date that the Investors owning Shares
or Warrant Shares may sell all of them under Rule 144 of the Securities Act (or
any successor provision), the Company shall use its best efforts to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. The Company further covenants that it will take
such further action as any holder of Securities may reasonably request to
satisfy the provisions of this Section 5.9.

5.10 Integration. The Company shall not, and shall use its commercially
reasonably efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.

5.11 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations to issue
such Common Shares and Warrant Shares under the Transaction Documents. In the
event that at any time the then authorized shares of Common Stock are
insufficient for the Company to satisfy its obligations to issue such Common
Shares and Warrant Shares under the Transaction Documents, the Company shall
take such actions as may be required to increase the number of authorized
shares.

5.12 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities to consummate the transaction contemplated in the Conexant
Asset Purchase Agreement and for any other purpose validly authorized by the
Company’s Board of Directors and/or stockholders.

5.13 Reporting Status; Listing of Common Stock. Throughout the period during
which the Registration Statement is effective, the Company will not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination. The Company hereby agrees to use commercially reasonable efforts to
maintain the listing of the Common Stock on the Nasdaq Global Market, and to
cause all of the Common Shares and the Warrant Shares to be listed on the Nasdaq
Global Market as of the Closing Date. The Company further agrees, if the Company
applies to have the Common Stock traded on any national securities exchange
other than the Nasdaq Global Market it will include in such application all of
the Common Shares and Warrant Shares, and will take such other action as is
necessary to cause all of the Common Shares and Warrant Shares to be listed on
such other national securities exchange as promptly as possible.

 

-33-



--------------------------------------------------------------------------------

5.14 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of the Investors. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Investors at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Investors.

5.15 Access to Information. The Company will afford the Investors and the
Investors’ accountants, counsel and other representatives reasonable access
during normal business hours and upon reasonable notice to its properties,
books, records and personnel during the period prior to the Closing Date;
provided, however, that the Company may restrict the foregoing access to the
extent that (i) any law, treaty, rule or regulation of any Governmental Entity
applicable to such party requires such party or its Subsidiaries to restrict or
prohibit access to any such properties or information, (ii) based on the advice
of the Company’s outside counsel, access to such documents or information would
give rise to a material risk of waiving any attorney-client privilege, work
product doctrine or other applicable privilege applicable to such documents or
information, or (iii) such access would be in breach of any confidentiality
obligation, commitment or provision by which the Company or any of the Company
Subsidiaries is bound or affected, which confidentiality obligation, commitment
or provision shall be disclosed to the Investors, provided that disclosure of
such obligation, commitment or provision would not itself be the breach of an
obligation or commitment to a third party. With respect to the exchange of
competitively sensitive information, including strategic and marketing plans,
pricing material and customer specific data, outside antitrust counsel will be
consulted prior to the exchange of such information, and such information shall
not be exchanged to the extent such counsel advises in writing against such
exchange. In addition, any information obtained from the Company or any Company
Subsidiary pursuant to the access contemplated by this Section 5.15 shall be
subject to the Confidentiality Agreement. The terms and conditions of the
Confidentiality Agreement shall apply to any information obtained by the
Investors or any of their financial advisors, business consultants, legal
counsel, accountants and other agents and representatives in connection with any
investigation conducted pursuant to the access contemplated by this
Section 5.15. Any investigation conducted pursuant to the access contemplated by
this Section 5.15 shall be conducted in a manner that does not unreasonably
interfere with the conduct of the business of the Company and the Company
Subsidiaries or knowingly create a risk of damage or destruction to any property
or assets of the Company or any of the Company Subsidiaries. Any access to any
of the Company’s offices shall be subject to the Company’s reasonable security
measures, the requirements of the applicable lease and insurance requirements
and shall not include the right to perform any “invasive” testing.

5.16 Section 16. The Company agrees that it will not, prior to the date that is
six (6) months from the Closing Date, consummate a merger or other consolidation
that could result in short swing liability under Section 16 of the Exchange Act
for the Investors; provided, however, that the foregoing shall not preclude the
Company from entering into a definitive agreement with respect to such merger or
other business combination.

5.17 Board Representation. Promptly after the date of this Agreement, the
Company shall take all necessary corporate action to cause the Company Board to
be comprised of seven (7) members on of the Closing Date, including causing each
of the Persons designated by the Investors as set forth on Schedule 5.17 (the
“Investor Designees”) to be appointed to the Company Board as of the Closing so
that the composition of the Company Board immediately after the Closing is as
set forth on Schedule 5.17.

 

-34-



--------------------------------------------------------------------------------

5.18 Anti-Takeover Laws. In the event that any state anti-takeover or other
similar Legal Requirements are or become applicable to this Agreement or any of
the transactions contemplated by this Agreement, the Company and the Investors
shall use commercially reasonable efforts to ensure that the transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms and subject to the conditions set forth in this Agreement and
otherwise to minimize the effect of such Legal Requirements on this Agreement
and the transactions contemplated hereby.

5.19 Notice of Certain Events. In connection with the continuing operation of
the business of the Company and the Company Subsidiaries between the date of
this Agreement and the Closing Date, subject to applicable Legal Requirements,
the Company shall consult in good faith on a reasonably regular basis with the
Investors to report material (individually or in the aggregate) operational
developments, the status of relationships with customers and resellers, the
status of ongoing operations and other matters reasonably requested by the
Investors pursuant to procedures reasonably requested by the Investors; provided
that (i) no such consultation shall affect the representations, warranties,
covenants, agreements or obligations of the parties (or remedies with respect
thereto) or the conditions to the obligations of the parties under this
Agreement, and (ii) nothing herein shall obligate the Company to disclose any
information that in the good faith opinion of the Company could be considered a
potential violation of any applicable Legal Requirements relating to antitrust
matters. The Company shall promptly advise the Investors orally and in writing
of any litigation commenced after the date hereof against the Company or any of
its directors by any stockholder of the Company relating to the Transaction
Documents, the issuance and sale of the Securities and the other transactions
contemplated hereby and thereby and shall keep the Investors reasonably informed
regarding any such litigation. The Company shall give the Investors the
opportunity to consult with the Company regarding the defense or settlement of
any such litigation and shall consider the Investors’ views with respect to such
litigation. Each of the Company and the Investors shall promptly, following
knowledge thereof, notify the other of:

(a) any inaccuracy of any representation or warranty contained in this Agreement
at any time during the term hereof that could reasonably expected to cause the
conditions set forth in Section 6.2(a) or Section 6.3(a) not to be satisfied;

(b) any failure of that party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder in the time and
manner described herein that would cause the conditions set forth in
Section 6.2(b) or Section 6.3(b) not to be satisfied;

(c) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(d) any notice or other communication from any Governmental Entity in connection
with the transactions contemplated by the Transaction Documents; and

 

-35-



--------------------------------------------------------------------------------

(e) any notice or other communication from any party to any material Contract to
the effect that such party is terminating or otherwise materially adversely
modifying its relationship with the Company or any of the Company Subsidiaries
as a result of the transactions contemplated by the Transaction Documents;

provided, however, that the delivery of any notice pursuant to this Section 5.19
shall not limit or otherwise affect the remedies available hereunder to the
party receiving that notice, and provide further that any failure of the Company
to provide notice pursuant to this Section 5.19 shall not cause the condition
set forth in Section 6.3(b) to not be satisfied if the Company shall promptly
provide such notice upon knowledge of such failure.

5.20 Certificate of Designation. Promptly after the date hereof, the Company
shall file the Certificate of Designation with the Secretary of State of the
State of Delaware.

5.21 Certain Agreements. Each of the Company and the Investors agree that it
shall operate in good faith hereunder and shall not amend this Agreement in
order to provide for the termination of this Agreement upon their mutual
agreement. The Company and the Investors acknowledge and agree that this
Section 5.20 is intended to be in addition to the rights otherwise available to
Conexant pursuant to the Conexant Asset Purchase Agreement, and shall operate
for the benefit of and shall be enforceable by, Conexant, which is an intended
third party beneficiary of this Section 5.20.

5.22 Further Assurances. In the event that at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement and the other Transaction Documents, each of the parties hereto will
take such further action (including the execution and delivery of such further
instruments and documents) as any other party hereto reasonably may
request. Notwithstanding the foregoing, if at any time (1) the Certificate of
Designation or any portion thereof is found to be invalid or ineffective,
(2) the Company takes the position that the Certificate of Designation or any
portion thereof is invalid or ineffective and refuses to permit the holder of
the Series A Preferred Share to exercise any right provided for therein or
(3) for any other reason the holder of the Series A Preferred Share otherwise
does not receive all of the rights and benefits contemplated by the Certificate
of Designation, then the Company shall take all such other action as may be
requested by the Investors that is required to cause the Investors to receive,
to the maximum extent permitted by law, the rights and benefits the Investors
anticipated the holder of the Series A Preferred Share would receive under the
Certificate of Designation.

ARTICLE VI

CONDITIONS

6.1 Conditions to the Obligations of Each Party to Perform its Obligations Under
this Agreement. The respective obligations of each party to this Agreement shall
be subject to the satisfaction at or prior to the Closing Date of the following
conditions:

(a) Requisite Stockholder Approval. The Company shall have obtained the
affirmative vote of the holders of a majority of the outstanding shares of its
Common Stock to approve the Charter Amendment and the affirmative vote of a
majority of the votes cast at the Company Stockholder Meeting (at which a quorum
is present) to approve the issuance of the Securities (together, the “Requisite
Stockholder Approval”).

 

-36-



--------------------------------------------------------------------------------

(b) No Order. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, judgment, ruling or any other order (each,
an “Order”) which (i) is in effect and (ii) has the effect of preventing or
making the issuance of the Securities pursuant to the Transaction Documents
illegal.

(c) Conexant Asset Purchase. Each of the conditions to closing of the
transactions contemplated by the Conexant Asset Purchase Agreement shall have
been satisfied.

6.2 Additional Conditions to the Obligations of the Company. The obligation of
the Company to consummate and effect the issuance of the Securities under the
Transaction Documents shall be subject to the satisfaction at or prior to the
Closing Date of each of the following conditions, any of which may be waived, in
writing, exclusively by the Company:

(a) Representations and Warranties. The representations and warranties of the
Investors set forth in this Agreement shall be true and correct when made and on
and as of the Closing Date with the same force and effect as if made on and as
of such date, except (i) for any failure to be so true and correct that would
not, individually or in the aggregate, prevent or materially delay the
consummation of the transactions contemplated by the Transaction Documents or
the ability of the Investors to fully perform their respective covenants and
obligations under this Agreement, (ii) for changes required or specifically
provided for by this Agreement, and (iii) for those representations and
warranties which address matters only as of a particular date, which
representations shall have been true and correct as of such particular date,
except for any failure to be so true and correct as of such particular date that
would not, individually or in the aggregate, prevent or materially delay the
consummation of the transactions contemplated by this Agreement or the ability
of the Investors to fully perform their respective covenants and obligations
under this Agreement.

(b) Agreements and Covenants. The Investors shall have performed or complied in
all material respects with their agreements and covenants required by this
Agreement to be performed or complied with by them at or prior to the Closing
Date.

(c) Officer’s Certificate. The Company shall have received a certificate of the
Investors, validly executed for and on behalf of the Investors and in their
respective names by a duly authorized officer thereof, certifying that the
conditions set forth in Section 6.2(a) and Section 6.2(b) have been satisfied.

(d) Proceedings. There shall not be pending any suit or litigation challenging
or seeking to restrain or prohibit the issuance of the Securities under the
Transaction Documents or any of the other transactions contemplated by the
Transaction Documents.

 

-37-



--------------------------------------------------------------------------------

6.3 Additional Conditions to the Obligations of the Investors. The obligations
of the Investors to consummate and effect the issuance of the Securities under
the Transaction Documents shall be subject to the satisfaction at or prior to
the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by the Investors:

(a) Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement shall be true and correct when made and on
and as of the Closing Date with the same force and effect as if made on and as
of such date, except (i) for any failure to be so true and correct which has not
had and would not have, individually or in the aggregate, a Material Adverse
Effect, (ii) for changes required or specifically provided for by this
Agreement, and (iii) for those representations and warranties which address
matters only as of a particular date, which representations and warranties shall
have been true and correct as of such particular date, except for any failure to
be so true and correct as of such particular date which has not had and would
not, individually or in the aggregate, have a Material Adverse Effect; provided,
however, that, for purposes of determining the accuracy of the representations
and warranties of the Company set forth in the Agreement for purposes of this
Section 6.3(a), all “Material Adverse Effect” qualifications set forth in such
representations and warranties shall be disregarded.

(b) Agreements and Covenants. The Company shall have performed or complied in
all material respects with its agreements and covenants required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.

(c) Officer’s Certificate. The Investors shall have received a certificate of
the Company, validly executed for and on behalf of the Company and in its name
by a duly authorized officer thereof, certifying that the conditions set forth
in Section 6.3(a), Section 6.3(b) and Section 6.3(d) have been satisfied.

(d) Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred and be continuing a Material Adverse Effect or a “Seller Material
Adverse Effect” (as defined in the Conexant Asset Purchase Agreement).

(e) Proceedings. There shall not be pending any suit or litigation
(i) challenging or seeking to restrain or prohibit the consummation of the
issuance of the Securities pursuant to the Transaction Documents or (ii) with a
reasonable likelihood of an adverse judgment and seeking to prohibit or limit in
any material respect the Investors’ ability to vote, receive dividends with
respect to or otherwise exercise ownership rights with respect to the stock of
the Company or any Company Subsidiaries.

(f) Board of Directors. The Company Board (which shall have seven (7) members as
of the Closing) shall have appointed, effective as of the Closing the Investor
Designees to serve on the Company Board in the capacity set forth on Schedule
5.17 such that the composition of the Company Board is as set forth on Schedule
5.17.

(g) Stockholder Agreement. The Stockholder Agreement shall be in full force and
effect.

 

-38-



--------------------------------------------------------------------------------

(h) Charter Amendment. The Charter Amendment and the Certificate of Designation
shall have been duly filed with the Secretary of State of the State of Delaware
and shall be effective.

(i) Nasdaq; Trading. The Company shall have filed with Nasdaq a true and
complete Notification Form: Listing of Additional Shares covering the Common
Shares and the Warrant Shares. No stop order or suspension of trading shall have
been imposed by Nasdaq or the SEC or any other Governmental Entity with respect
to public trading in the Common Stock.

(j) Certified Resolutions. The Investors shall have received a certificate of
the Company, validly executed for and on behalf of the Company and in its name
by a duly authorized officer thereof, certifying the resolutions (A) duly
adopted by the Company Board authorizing the execution, delivery and performance
of this Agreement, the other Transaction Documents, and the Transactions
contemplated hereby and thereby, including the issuance and sale of the
Securities, the filing of the Certificate of Designation, the Charter Amendment,
and the appointment of the Investor Designees to the Company Board, and (B) duly
adopted by the Company Stockholders at the Company Stockholder Meeting
authorizing the issuance and sale of the Securities and the filing of the
Charter Amendment.

ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

7.1 Termination. Notwithstanding the prior approval by the Company Stockholders
in accordance with the DGCL, this Agreement may be terminated and the issuance
of the Securities pursuant to the Transaction Documents may be abandoned at any
time prior to the Closing Date (it being agreed that the party hereto
terminating this Agreement pursuant to this Section 7.1 shall give prompt
written notice of such termination to the other party or parties hereto):

(a) by either the Investors or the Company, if the issuance of Securities shall
have not been consummated by the Termination Date; provided, however, that the
right to terminate this Agreement pursuant to this Section 7.1(a) shall not be
available to any party hereto whose action or failure to fulfill any obligation
under this Agreement has been a principal cause of or has been the principal
reason for any of the conditions to the issuance of the Securities set forth in
Article VI having failed to be satisfied on or before the Termination Date and
such action or failure to act constitutes a material breach of this Agreement;

(b) by either the Investors or the Company, if consummation of the issuance of
securities would violate any non-appealable final Order of any Governmental
Entity having competent jurisdiction or if there shall be enacted any law or
regulation that makes consummation of the issuance of securities illegal or
otherwise prohibited;

(c) by either the Investors or the Company, if: (i) the Company Stockholder
Meeting (including any postponement or adjournments thereof) shall have been
held and completed and the stockholders of the Company shall have taken a final
vote on a proposal for the issuance of Securities pursuant to this Agreement,
and (ii) the Requisite Stockholder Approval shall not have been obtained;

 

-39-



--------------------------------------------------------------------------------

(d) by the Company, in the event that (i) the Company is not then in material
breach of its covenants, agreements and other obligations under this Agreement,
and (ii) the Investors shall have breached or otherwise violated any of their
respective material covenants, agreements or other obligations under this
Agreement, or any of the representations and warranties of the Investors set
forth in this Agreement shall have become inaccurate, in either case that
(A) would give rise to the failure of a condition set forth in Section 6.2(a) or
Section 6.2(b) and (B) is not cured within thirty days after written notice
thereof is received by the Investors or is not capable of being cured by the
Termination Date;

(e) by the Investors, in the event that (i) the Investors are not then in
material breach of their respective covenants, agreements and other obligations
under this Agreement, and (ii) the Company shall have breached or otherwise
violated any of its material covenants, agreements or other obligations under
this Agreement, or any of the representations and warranties of the Company set
forth in this Agreement shall have become inaccurate, in either case that
(A) would give rise to the failure of a condition set forth Section 6.3(a) or
Section 6.3(b) and (B) is not cured within thirty days after written notice
thereof is received by the Company or is not capable of being cured by the
Termination Date;

(f) by the Company, in the event that (i) at least four Business Days prior to
terminating this Agreement pursuant to this Section 7.1(f), the Company shall
have notified the Investors in writing that the Company Board has received a
Superior Proposal, and intends to terminate this Agreement pursuant to this
Section 7.1(f) and enter into a definitive agreement with respect to such
Superior Proposal immediately following the termination of this Agreement, which
notice shall include the most current version of such definitive agreement and
the identity of the Person making such Superior Proposal, and otherwise complied
with each of the requirements set forth in Section 5.1 and Section 5.2(b) with
respect to a Company Board Recommendation Change (it being understood and hereby
agreed that such four Business Day period may be the same four Business Day
period contemplated by Section 5.2(b) in connection with a proposed Company
Board Recommendation Change), and (ii) the Company pays the Investors the
Company Termination Fee payable to Investors pursuant to Section 7.3(b)(iii);

(g) by the Investors, in the event that (i) the Company Board or any committee
thereof shall have for any reason effected a Company Board Recommendation
Change, (ii) the Company shall have entered into, or publicly announced its
intention to enter into, a letter of intent, memorandum of understanding or
Contract relating to any Acquisition Proposal, or (iii) a tender or exchange
offer for Common Stock that constitutes an Acquisition Proposal (whether or not
a Superior Proposal) is commenced by a Person unaffiliated with the Investors
and, within ten (10) Business Days after the commencement of such Acquisition
Proposal, the Company shall not have issued a public statement (and filed a
Schedule 14D-9 pursuant to Rule 14e-2 and Rule 14d-9 promulgated under the
Exchange Act) reaffirming the Company Board Recommendation and recommending that
the Company Stockholders reject such Acquisition Proposal and not tender any
shares of Common Stock into such tender or exchange offer;

(h) by either the Company or the Investors in the event that the Conexant Asset
Purchase Agreement shall have been terminated pursuant to its terms; provided,
however, that the right to terminate this Agreement pursuant to this
Section 7.1(h) shall not be available to any party

 

-40-



--------------------------------------------------------------------------------

hereto whose action or failure to fulfill any obligation under this Agreement
has been a principal cause of or has been the principal reason for any of the
conditions to the issuance of the Securities set forth in Article VI having
failed to be satisfied on or before the Termination Date and such action or
failure to act constitutes a material breach of this Agreement, and the failure
to consummate the transactions contemplated by this Agreement was the proximate
cause of the termination of the Conexant Asset Purchase Agreement; or

(i) by mutual written agreement of the Investors and the Company with the prior
written consent of Conexant (it being understood that this Section 7.1(i) is
intended to be in addition to the rights otherwise available to Conexant
pursuant to the Conexant Asset Purchase Agreement, and shall operate for the
benefit of and shall be enforceable by Conexant, which is an intended third
party beneficiary of this Section 7.1(i)).

7.2 Notice of Termination; Effect of Termination. Any proper and valid
termination of this Agreement pursuant to Section 7.1 shall be effective
immediately upon the delivery of written notice of the terminating party to the
other party or parties hereto, as applicable. In the event of the termination of
this Agreement pursuant to Section 7.1 this Agreement shall be of no further
force or effect without liability of any party or parties hereto, as applicable
(or any partner, member, stockholder, director, officer, employee, affiliate,
agent or other representative of such party or parties) to the other party or
parties hereto, as applicable, except (a) for the terms of Section 5.4, this
Section 7.2, Section 7.3 and Article VIII, each of which shall survive the
termination of this Agreement, and (b) nothing herein shall relieve any party or
parties hereto, as applicable, from liability for any willful breach of, or
fraud in connection with, this Agreement. In addition to the foregoing, no
termination of this Agreement shall affect the obligations of the parties hereto
set forth in the Confidentiality Agreement, all of which obligations shall
survive termination of this Agreement in accordance with their terms.

7.3 Fees and Expenses.

(a) Except as otherwise set forth in this Agreement, including Section 7.3(b),
all Expenses shall be paid by the party incurring such Expenses; provided that
the Company shall reimburse the Investors at the Closing by wire transfer of
immediately available funds to an account or accounts designated by the
Investors for all of the Investors’ Expenses and the Investors’ Conexant
Expenses; provided further that in the event of the termination of this
Agreement pursuant to Section 7.1(a), 7.1(b), 7.1(e) or 7.1(h), the Company
shall pay, within three Business Days of receiving an invoice therefor, by wire
transfer of immediately available funds to an account or accounts designated by
the Investors, all of the Investors’ Conexant Expenses in an amount no greater
than $750,000.

(b) Company Payments.

(i) In the event that this Agreement is terminated by the Investors or the
Company pursuant to Section 7.1(c), the Company shall reimburse the Investors
for the Investors’ Expenses and the Investors’ Conexant Expenses in an aggregate
amount for such Expenses no greater than $1,750,000, within three Business Days
of receiving an invoice therefor, by wire transfer of immediately available
funds to an account or accounts designated in writing by the Investors.

 

-41-



--------------------------------------------------------------------------------

(ii) The Company shall pay to the Investors the Company Termination Fee plus the
Investors’ Expenses and the Investors’ Conexant Expenses, in an aggregate amount
for such Expenses no greater than $1,750,000 and only to the extent not already
paid pursuant to Section 7.2(b)(i) above, by wire transfer of immediately
available funds to an account or accounts designated in writing by the
Investors, within two Business Days after demand by the Investors, in the event
that: (A) this Agreement is terminated by the Investors or the Company pursuant
to Section 7.1(c); (B) following the execution and delivery of this Agreement
and prior to the termination of this Agreement pursuant to Section 7.1(c), an
Acquisition Transaction shall have been publicly announced or shall have become
publicly known and not withdrawn; and (C) within twelve months following the
termination of this Agreement pursuant to Section 7.1(c), either an Acquisition
Transaction is consummated or the Company enters into a definitive agreement
providing for an Acquisition Transaction.

(iii) In the event that this Agreement is terminated by the Company pursuant to
Section 7.1(f), the Company shall pay to the Investors the Company Termination
Fee plus the Investors’ Expenses and the Investors’ Conexant Expenses, in an
aggregate amount for such Expenses no greater than $1,750,000, by wire transfer
of immediately available funds to an account or accounts designated in writing
by the Investors, prior to and as a condition to the effectiveness of such
termination.

(iv) In the event that this Agreement is terminated by the Investors pursuant to
Section 7.1(g), the Company shall pay to the Investors a cash fee equal to the
Company Termination Fee plus the Investors’ Expenses and the Investors’ Conexant
Expenses, in an aggregate amount for such Expenses no greater than $1,750,000,
by wire transfer of immediately available funds to an account or accounts
designated in writing by the Investors, within two Business Days after such
termination.

(v) For purposes of this Agreement, the “Company Termination Fee” shall mean an
amount equal to $2,000,000.

(c) Single Payment Only. The parties hereto acknowledge and hereby agree that in
no event shall the Company be required to pay the Company Termination Fee on
more than one occasion, nor shall it be required to reimburse Investors for
their Expenses and their Conexant Expenses in an aggregate amount greater than
$1,750,000.

(d) Enforcement. The parties hereto acknowledge and hereby agree that the
covenants and agreements set forth in this Section 7.3 are an integral part of
the transactions contemplated by this Agreement, and that without these
agreements, the parties hereto would not have entered into this Agreement, and
that any amounts payable pursuant to this Section 7.3 do not constitute a
penalty. If the Company fails to pay as directed in writing by the Investors,
any amounts due to the Investors pursuant to this Section 7.3 within the time
periods specified in this Section 7.3, then the Company shall pay the costs and
expenses (including reasonable legal fees and expenses) incurred by the
Investors in connection with any action, including the filing of any lawsuit,
taken to

 

-42-



--------------------------------------------------------------------------------

collect payment of such amounts, together with interest on such unpaid amounts
at the prime lending rate prevailing during such period as published in The Wall
Street Journal, calculated on a daily basis from the date such amounts were
required to be paid until the date of actual payment.

(e) Effect of Termination, Payment of Company Termination Fee. Upon termination
of this Agreement in accordance with its terms, neither party shall have any
liability to any other party except (i) in the case of fraud or willful breach,
(iii) pursuant to Section 7.3(a), (ii) pursuant to Section 7.3(b), if
applicable, or (iii) for the performance or nonperformance of obligations that
by their terms are intended to continue notwithstanding such termination. For
the avoidance of doubt, in the event that this Agreement is terminated pursuant
to Section 7.1(c), Section 7.1(f) or Section 7.1(g) under circumstances
entitling the Investors to receive in the case of Section 7.1(c), the
reimbursement of and the payment of expenses pursuant to Section 7.3(a) or in
the case of Section 7.1(f) or Section 7.1(g), the Company Termination Fee in
each case pursuant to Section 7.3(b), then, upon payment of the expenses
pursuant to Section 7.3(a) and/or the Company Termination Fee to the Investors,
as the case may be, each in accordance with Section 7.3(b), the Company shall
have no further liability to the Investors in connection with this Agreement or
the matters forming the basis for such termination, except in the case of fraud
or willful breach.

7.4 Amendment. This Agreement may be amended by the parties hereto, by action
taken or authorized by their respective boards of directors or other governing
body, at any time before or after approval of the issuance of the Securities by
the stockholders of the Company, provided that after approval of the issuance of
the Securities by the stockholders of the Company, no amendment shall be made
which by requires further approval by the stockholders of the Company under
applicable Legal Requirements without such further stockholder approval. This
Agreement may not be amended except by execution of an instrument in writing
signed on behalf of each of the Investors and the Company.

7.5 Extension; Waiver. At any time prior to the Closing Date, any party hereto,
by action taken or authorized by their respective board of directors or other
governing body, may, to the extent legally allowed: (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto;
(b) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto; and
(c) waive compliance with any of the agreements or conditions for the benefit of
such party contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party. Delay in exercising any right under this
Agreement shall not constitute a waiver of such right.

ARTICLE VIII

MISCELLANEOUS

8.1 Survival of Representations, Warranties and Agreements. The representations
and warranties of the Company and the Investors contained in this Agreement
shall terminate on the first (1st) anniversary of the Closing Date. The
covenants of the Company and the Investors contained in this Agreement shall
terminate at the Closing Date; provided, that the covenants that by their terms
are required to be performed in whole or in part following the Closing Date
shall survive the Closing Date. The liability of the Company with respect to
breaches of representations and warranties in this Agreement shall be limited to
$2,100,000. The Confidentiality Agreement shall terminate upon the Closing Date
or the termination of this Agreement.

 

-43-



--------------------------------------------------------------------------------

8.2 Entire Agreement. The Transaction Documents, together with Confidentiality
Agreement, the Exhibits and Schedules thereto, contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company will execute and deliver to the Investors such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.

8.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (Pacific
Time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (Pacific Time) on any Trading Day, (c) the
Trading Day following the date of deposit with a nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The addresses, facsimile numbers and email addresses for
such notices and communications are those set forth on the signature pages
hereof, or such other address or facsimile number as may be designated in
writing hereafter, in the same manner, by any such Person.

8.4 Construction, Interpretation.

(a) The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

(b) When a reference is made in this Agreement to Exhibits, such reference shall
be to an Exhibit to this Agreement unless otherwise indicated. When a reference
is made in this Agreement to Sections, such reference shall be to a Section of
this Agreement unless otherwise indicated. For purposes of this Agreement, the
words “include,” “includes” and “including,” when used herein, shall be deemed
in each case to be followed by the words “without limitation.” When reference is
made herein to “the business of” an entity, such reference shall be deemed to
include the business of all such entity and its Subsidiaries, taken as a whole.

8.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. The Investors may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Company, except that the Investors may transfer or assign its
rights and obligations under this Agreement, in whole or in part, to one or more
of their respective Affiliates at any time; provided that such transfer or
assignment will not relieve the Investors of any of their obligations hereunder.

 

-44-



--------------------------------------------------------------------------------

8.6 Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Company and the Investors and their
respective successors and permitted assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, other than
those persons mentioned in the preceding sentence or otherwise explicitly
mentioned in this Agreement, any legal or equitable right, remedy or claim under
or in respect of this Agreement, or any provisions herein contained, this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person.

8.7 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE STATE
OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. THE COMPANY
AND THE INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS SITTING IN SANTA CLARA COUNTY, CALIFORNIA FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR THE INVESTORS, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS ARISING OUT OF OR RELATING TO THIS
AGREEMENT (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS) AND SUCH PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

8.8 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

-45-



--------------------------------------------------------------------------------

8.9 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

8.10 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.

[SIGNATURE PAGES TO FOLLOW]

 

-46-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

IKANOS COMMUNICATIONS, INC. By:   /s/ Michael Gulett   Name:   Michael Gulett  
Title:   President & Chief Executive Officer

 

Address for Notice: Ikanos Communications, Inc. 47669 Fremont Blvd. Fremont, CA
94538 Facsimile No.: (408) 317-0454 Telephone No.: (510) 438-6202 Attn: Michael
Gulett with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

One Market, Spear Tower, Suite 3300

San Francisco, CA 94105

Attention: Robert Ishii

Facsimile No.: (415) 947-2099

Telephone No.: (415) 947-2000

COMPANY SIGNATURE PAGE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Tallwood III, L.P.

Tallwood III Partners, L.P.

Tallwood III Associates, L.P.

By:   Tallwood III Management, LLC Its   General Partner By:   /s/ George Pavlov
  George Pavlov, Managing Member

 

Tallwood III Annex, L.P. By:   Tallwood III Annex Management, LLC Its   General
Partner By:   /s/ George Pavlov   George Pavlov, Managing Member

 

Address for Notice: Tallwood Venture Capital 400 Hamilton Avenue, Suite 230 Palo
Alto, CA 94301 Facsimile No.: (650) 473-6755 Telephone No.: (650) 473-6750 Email
Address: finance@tallwoodvc.com with a copy to (which shall not constitute
notice) to: Latham & Watkins LLP 140 Scott Drive Menlo Park, CA 94025 Attention:
  Christopher L. Kaufman   Michelle L. Bushore Facsimile No.: (650) 463-2600
Telephone No.: (650) 328-4600

INVESTOR SIGNATURE PAGE

 

-2-